     Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 1 of 106 PageID #: 112



                      IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA

STACEY HARRIS,
AS NEXT FRIEND AND GUARDIAN
OF BABY N.M.B.


        Plaintiffs,                              CASE NO 2:19-cv-00707

v.

MCKESSON CORPORATION;                     JURY TRIAL DEMANDED
CARDINAL HEALTH, INC.;
AMERISOURCEBERGEN CORPORATION;
TEVA PHARMACEUTICAL INDUSTRIES, LTD.;
TEVA PHARMACEUTICALS USA, INC.;
CEPHALON, INC.;
JOHNSON & JOHNSON;
JANSSEN PHARMACEUTICALS, INC.;
ORTHO-MCNEIL-JANSSEN       PHARMACEUTICALS,     INC. n/k/a JANSSEN
PHARMACEUTICALS, INC.;
JANSSEN PHARMACEUTICA INC. n/k/a JANSSEN PHARMACEUTICALS, INC.;
ENDO HEALTH SOLUTIONS INC.;
ENDO PHARMACEUTICALS, INC.;
ALLERGAN PLC f/k/a ACTAVIS PLC;
WATSON PHARMACEUTICALS, INC. n/k/a ACTAVIS, INC.;
WATSON LABORATORIES, INC.;
ACTAVIS LLC; and
ACTAVIS PHARMA, INC. f/k/a WATSON PHARMA, INC.,
DEPOMED, INC.;
MALLINCKRODT LLC;
MALLINCKRODT PLC;
SPECGX LLC;
PAR PHARMACEUTICAL, INC.;
PAR PHARMACEUTICAL COMPANIES, INC.;
NORAMCO, INC.;
INDIVIOR, INC.;
CVS HEALTH CORPORATION;
RITE AID OF MARYLAND, INC.;
RITE AID CORP.;
WALGREENS BOOTS ALLIANCE, INC.;
WALGREEN EASTERN CO.;
WALGREEN CO.;
WAL-MART INC. f/k/a WALMART STORES, INC.;
MIAMI-LUKEN, INC.;
COSTCO WHOLESALE CORPORATION;
THE KROGER CO.;
    Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 2 of 106 PageID #: 113



H.D. SMITH, LLC;
H.D. SMITH HOLDINGS, LLC;
H.D. SMITH HOLDING COMPANY;
ANDA, INC.;


        Defendants.

                                             COMPLAINT

        NOW COMES Plaintiff Stacey Harris, as the next friend and guardian of Baby N.M.B.,

hereby filing their Complaint against the Defendants for damages, equitable, statutory, and injunctive

relief. In support thereof, Plaintiffs state as follows:



                                  OBJECTION TO TRANSFER

        Plaintiffs hereby state their objection to the transfer of this suit to the MDL 2804 National

Prescription Opiate Litigation in the Northern District of Ohio.



                                          INTRODUCTION

        1.      Like thousands of children born every year, Baby N.M.B. was born addicted to

opioids. Prenatal exposure to opioids causes severe withdrawal symptoms and lasting developmental

impacts. The first days of Baby N.M.B.’s life were spent in excruciating pain as doctors weaned the

infant from opioid addiction. Baby N.M.B. will require years of treatment and counseling to deal with

the effects of prenatal exposure. Baby N.M.B. and their mother are victims of the opioid crisis that

has ravaged West Virginia, causing immense suffering to those born addicted to opioids and great

expense to those forced to deal with the aftermath.

        2.      At birth, Baby N.M.B. was diagnosed with Neonatal Abstinence Syndrome (“NAS”),

a condition suffered by babies of mothers addicted to opioids. Baby N.M.B. was forced to endure a

painful start to their life; crying excessively, arching their back, refusing to feed, and shaking. NAS is


                                                     2
    Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 3 of 106 PageID #: 114



a clinical diagnosis, and “a consequence of the abrupt discontinuation of chronic fetal exposure to

substances that were used or abused by the mother during pregnancy.”1 Baby N.M.B. spent their first

days in a Neonatal Intensive Care Unit writhing in agony as they endured detoxification.

         3.        Baby N.M.B.’s mother was prescribed Defendants’ opioids prior to Baby N.M.B.’s

gestation, resulting in her opioid addiction and Baby N.M.B.’s opioid exposure during gestation.

         4.        Upon information and belief, Baby N.M.B.’s mother consumed opioids manufactured

and distributed by all named defendants including:

              a. Cephalon’s products Actiq and Fentora;

              b. Janssen’s product Duragesic;

              c. Endo’s products Perodan, Percoset, Opana, Opana ER, Oxycodone, Hydrocodone

                   (Vicodin and Lortab), Oxymorphone, and Hydromorphone; and

              d. Activis’ product Norco and Kadian.

         5.        Baby N.M.B.’s experience is part of an opioid epidemic sweeping through the United

States, including West Virginia, that has caused thousands of infants great suffering and continuing

developmental issues. This epidemic is the largest health care crisis in U.S. history. Plaintiffs bring

this action to eliminate the hazard to public health and safety caused by the opioid epidemic and to

abate the nuisance caused by Defendants’ false, negligent and unfair marketing and/or unlawful

diversion of prescription opioids. Plaintiffs further seek the equitable relief of medical monitoring to

provide this child the monitoring of developmental issues that will almost inevitably appear as they

grow older and equitable relief in the form of funding for services and treatment.

         6.        At all relevant times, the Defendants manufactured, packaged, distributed, supplied,

sold, placed into the stream of commerce, labeled, described, marketed, advertised, promoted, and



1
 Prabhakar Kocherlakota, Neonatal Abstinence Syndrome, 134(2) Pediatrics 547, 547-48 (2014), available at
http://pediatrics.aappublications.org/content/pediatrics/134/2/e547.full.pdf.

                                                             3
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 4 of 106 PageID #: 115



purported to accurately represent the benefits and risks associated with the use of the prescription

opioid drugs. The net result of this behavior was to flood the market with highly addictive, dangerous

opioids, whether through the primary prescription market (including to females of child-bearing age)

and the secondary market. At all times, the Defendants have manufactured and sold prescription

opioids without fulfilling their legal duty to prevent diversion and report suspicious orders. But for

the dereliction of this legal duty, the robust secondary market for opioids could not have existed.

                                               PARTIES

        A.      Plaintiffs

        7.      Plaintiffs Stacey Harris and her son Baby N.M.B. are residents of Branchland, West

Virginia. Baby N.M.B. was born in Huntington, Cabell County, West Virginia at Cabell Huntington

Hospital with Neonatal Abstinence Syndrome as a result of exposure to opioids in utero, and spent

the next 26 days in the NICU. This drug exposure provides Baby N.M.B. the right to sue, through

their next friend and guardian, for damages under product liability, breach of express warranty, breach

of implied warranty, strict liability, civil conspiracy, nuisance, negligence, and gross negligence.

        8.      Baby N.M.B. directly and foreseeably sustained all damages alleged herein. Categories

of past and continuing sustained damages include, inter alia: (1) costs for providing medical treatment

of an infant born with opioid-related medical conditions like NAS; (2) equitable relief of medical

monitoring, testing and treatment for latent dread diseases associated with NAS (3) costs for providing

ongoing medical monitoring care into a Court administered fund, additional therapeutic and

prescription drug purchases, and other treatments; and (4) costs for providing treatment, counseling

and rehabilitation services.

        9.      Baby N.M.B. suffered and continues to suffer these damages directly. Plaintiffs also

seek the means to abate the epidemic Defendants’ wrongful and/or unlawful conduct has created.

        B.      Defendants


                                                    4
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 5 of 106 PageID #: 116



Distributor Defendants

        10.     McKesson Corporation (“McKesson”) has its principal place of business in San

Francisco, California and is incorporated under the laws of Delaware. During all relevant times,

McKesson has distributed substantial amounts of prescription opioids to providers and retailers in the

State of West Virginia.

        11.     Cardinal Health, Inc. (“Cardinal”) has its principal place of business in Ohio and is

incorporated under the laws of Ohio. During all relevant times, Cardinal has distributed substantial

amounts of prescription opioids to providers and retailers in the State of West Virginia.

        12.     AmerisourceBergen Corporation has its principal place of business in Pennsylvania

and is incorporated under the laws of Delaware. During all relevant times, AmerisourceBergen has

distributed substantial amounts of prescription opioids to providers and retailers in the State of West

Virginia.

        13.     Defendant CVS Health Corporation (“CVS”) is a Delaware corporation with its

principal place of business in Rhode Island. CVS, through its various DEA registered subsidiaries and

affiliated entities, conducts business as a licensed wholesale distributor. CVS also operates retail stores

in numerous States, including in West Virginia, that sell prescription medicines, including opioids. At

all times relevant to this Amended Complaint, CVS distributed prescription opioids and engaged in

the retail selling of opioids throughout the United States, including in West Virginia.

        14.     Defendant Rite Aid of Maryland, Inc., dba Rite Aid Mid-Atlantic Customer Support

Center, Inc. is a Maryland corporation with its principal offices located in Lutherville Timonium,

Maryland. Defendant Rite Aid Corp. is a Delaware corporation with its principal offices located in

Camp Hill, Pennsylvania. Together, Rite Aid of Maryland, Inc. and Rite Aid Corp. are referred to as

“Rite Aid.”

        15.     Rite Aid, through its various DEA registered subsidiaries and affiliated entities,


                                                    5
    Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 6 of 106 PageID #: 117



conducts business as a licensed wholesale distributor. Rite-Aid also operates retail stores, including in

West Virginia, that sell prescription medicines, including opioids. At all times relevant to this

Complaint, Rite Aid, through its various DEA registered subsidiaries and affiliated entities, distributed

prescription opioids and engaged in the retail selling of opioids throughout the United States, including

in West Virginia.

        16.     Defendant Walgreens Boots Alliance, Inc., is a Delaware corporation with its principal

place of business in Illinois. Defendant Walgreen Eastern Co. is a subsidiary of Walgreens Boots

Alliance, Inc. that is engaged in the business of distributing pharmaceuticals, including prescription

opioids. Defendant Walgreen, Co. is a subsidiary of Walgreens Boots Alliance that operates retail drug

stores. Together, Walgreens Boots Alliance, Inc., Walgreen Eastern Co. and Walgreen Co. are referred

to as “Walgreens.”

        17.     Walgreens, through its various DEA registered subsidiaries and affiliated entities,

conducts business as a licensed wholesale distributor. At all relevant times, Walgreens has sold and

continues to sell prescription opioids in close proximity to the hospitals, clinics, and other healthcare

facilities serving the state of West Virginia.

        18.     Defendant Wal-Mart Inc. f/k/a Walmart Stores, Inc. (“Wal-Mart”), is a Delaware

corporation with its principal place of business in Bentonville, Arkansas. Walmart, through its various

DEA registered affiliated entities, conducts business as a licensed wholesale distributor. At all times

relevant to this Amended Complaint, Wal-Mart distributed prescription opioids and engaged in the

retail selling of opioids throughout the United States, including in West Virginia.

        19.     Defendant Miami-Luken, Inc. (“Miami-Luken”) is an Ohio corporation with its

principal place of business located in Springboro, Ohio. During all relevant times, Miami-Luken has

distributed substantial amounts of prescription opioids to providers and retailers in West Virginia.

        20.     Defendant Costco Wholesale Corporation (“Costco”) is a Washington corporation


                                                   6
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 7 of 106 PageID #: 118



with its principal place of business in Issaqua, Washington. During all relevant times, Costco has sold

and continues to sell, in West Virginia and nationwide, prescription opioids including the Opioid

Drugs at issue in this lawsuit.

        21.     Defendant The Kroger Co. (“Kroger) is an Ohio corporation with headquarters in

Cincinnati, OH. Kroger operates 2,268 pharmacies in the United States. At all times relevant to this

Complaint, Kroger distributed prescription opioids throughout the United States, including in West

Virginia.

        22.     Defendants H. D. Smith, LLC d/b/a HD Smith f/k/a H. D. Smith Wholesale Drug

Co., H. D. Smith Holdings, LLC, H. D. Smith Holding Company (“H. D. Smith”) is a Delaware

corporation with its principal place of business in Springfield, Illinois. H. D. Smith is a privately held

independent pharmaceuticals distributor of wholesale brand, generic, and specialty pharmaceuticals.

At all times relevant to this Complaint, H. D. Smith distributed prescription opioids throughout the

United States, including West Virginia.

        23.     Defendant Anda, Inc. (“Anda”), is a Florida corporation with its principal office

located in Olive Branch, Mississippi. Through its various DEA registrant subsidiaries and affiliated

entities, Anda is the fourth largest distributor of generic pharmaceuticals in the United States, which

includes West Virginia State. In October 2016, Defendant Teva USA acquired Anda for $500 million

in cash. At all relevant times, Anda distributed prescription opioids throughout the United States,

including in West Virginia.

        24.     McKesson, Cardinal, AmerisourceBergen, CVS, Rite Aid, Walgreens, Wal-Mart,

Miami-Luken, Costoco, Kroger, H.D. Smith, and Anda are collectively referred to hereinafter as

“Distributor Defendants.”

Pharmaceutical Marketing and Manufacturing Defendants

        25.     Cephalon, Inc. (“Cephalon”) is a Delaware corporation with its principal place of


                                                    7
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 8 of 106 PageID #: 119



business in Frazer, Pennsylvania. Cephalon manufactures, promotes, sells, and distributes opioids such

as Actiq and Fentora in the U.S. and West Virginia. Actiq and Fentora have been approved by the

FDA only for the “management of breakthrough cancer pain in patients 16 years of age and older

who are already receiving and who are tolerant to opioid therapy for their underlying persistent cancer

pain.” In 2008, Cephalon pled guilty to a criminal violation of the Federal Food, Drug and Cosmetic

Act for its misleading promotion of Actiq and two other drugs and agreed to pay $425 million.

       26.     Teva Pharmaceutical Industries, Ltd. (“Teva Ltd.”) is an Israeli corporation with its

principal place of business in Petah Tikva, Israel. Teva Pharmaceuticals USA, Inc. (“Teva USA”) is a

wholly- owned subsidiary of Teva Ltd. and is a Delaware corporation with its principal place of

business in Pennsylvania. Teva USA acquired Cephalon in October 2011.

       27.     Teva Ltd., Teva USA, and Cephalon collaborate to market and sell Cephalon products

in the U.S. Teva Ltd. conducts all sales and marketing activities for Cephalon in the U.S. through Teva

USA. Teva Ltd. and Teva USA publicize Actiq and Fentora as Teva products. Teva USA sells all

former Cephalon branded products through its “specialty medicines” division. The FDA-approved

prescribing information and medication guide, which is distributed with Cephalon opioids marketed

and sold in West Virginia, discloses that the guide was submitted by Teva USA, and directs physicians

to contact Teva USA to report adverse events. Teva Ltd. has directed Cephalon to disclose that it is a

wholly-owned subsidiary of Teva Ltd. on prescription savings cards distributed in West Virginia,

indicating Teva Ltd. would be responsible for covering certain co-pay costs. All of Cephalon’s

promotional websites, including those for Actiq and Fentora, prominently display Teva Ltd.’s logo.

Teva Ltd.’s financial reports list Cephalon’s and Teva USA’s sales as its own. Through interrelated

operations like these, Teva Ltd. operates in West Virginia and the rest of the U.S. through its

subsidiaries Cephalon and Teva USA. The U.S. is the largest of Teva Ltd.’s global markets,

representing 53% of its global revenue in 2015, and, were it not for the existence of Teva USA and


                                                  8
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 9 of 106 PageID #: 120



Cephalon, Inc., Teva Ltd. would conduct those companies’ business in West Virginia itself. Upon

information and belief, Teva Ltd. directs the business practices of Cephalon and Teva USA, and their

profits inure to the benefit of Teva Ltd. as controlling shareholder. (Teva Ltd., Teva USA, and

Cephalon, Inc. are hereinafter collectively referred to as “Cephalon.”)

       28.     Janssen Pharmaceuticals, Inc. is a Pennsylvania corporation with its principal place of

business in Titusville, New Jersey, and is a wholly owned subsidiary of Johnson & Johnson (J&J), a

New Jersey corporation with its principal place of business in New Brunswick, New Jersey. Ortho-

McNeil-Janssen Pharmaceuticals, Inc., now known as Janssen Pharmaceuticals, Inc., is a Pennsylvania

corporation with its principal place of business in Titusville, New Jersey. Janssen Pharmaceuticals

Inc., now known as Janssen Pharmaceuticals, Inc., is a Pennsylvania corporation with its principal

place of business in Titusville, New Jersey. J&J is the only company that owns more than 10% of

Janssen Pharmaceuticals’ stock, and corresponds with the FDA regarding Janssen’s products. Upon

information and belief, J&J controls the sale and development of Janssen Pharmaceuticals’ drugs and

Janssen’s profits inure to J&J’s benefit. (Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen

Pharmaceuticals, Inc., Janssen Pharmaceutica, Inc., and J&J hereinafter are collectively referred to as

“Janssen.”). Janssen manufactures, promotes, sells, and distributes drugs in the U.S. and West Virginia,

including the opioid Duragesic. Before 2009, Duragesic accounted for at least $1 billion in annual

sales. Until January 2015, Janssen developed, marketed, and sold the opioids Nucynta and Nucynta

ER. Together, Nucynta and Nucynta ER accounted for $172 million in sales in 2014.

       29.     Endo Health Solutions Inc. is a Delaware corporation with its principal place of

business in Malvern, Pennsylvania. Endo Pharmaceuticals Inc. is a wholly- owned subsidiary of Endo

Health Solutions Inc. and is a Delaware corporation with its principal place of business in Malvern,

Pennsylvania. (Endo Health Solutions Inc. and Endo Pharmaceuticals Inc. hereinafter are collectively

referred to as “Endo.”) Endo develops, markets, and sells prescription drugs, including the opioids


                                                   9
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 10 of 106 PageID #: 121



Opana/Opana ER, Percodan, Percocet, and Zydone, in the U.S. and West Virginia. Opioids made up

roughly $403 million of Endo’s overall revenues of $3 billion in 2012. Opana ER yielded $1.15 billion

in revenue from 2010 and 2013, and it accounted for 10% of Endo’s total revenue in 2012. Endo also

manufactures and sells generic opioids such as oxycodone, oxymorphone, hydromorphone, and

hydrocodone products in the U.S. and West Virginia, by itself and through its subsidiary, Qualitest

Pharmaceuticals, Inc.

        30.     Allergan PLC is a public limited company incorporated in Ireland with its principal

place of business in Dublin, Ireland. Actavis PLC acquired Allergan PLC in March 2015, and the

combined company changed its name to Allergan PLC in January 2013. Before that, Watson

Pharmaceuticals, Inc. acquired Actavis, Inc. in October 2012, and the combined company changed its

name to Actavis, Inc. as of January 2013, later to Actavis PLC in October 2013. Watson Laboratories,

Inc. is a Nevada corporation with its principal place of business in Corona, California, and is a wholly-

owned subsidiary of Allergan PLC (f/k/a Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc.). Actavis

Pharma, Inc. (f/k/a Actavis, Inc.) is a Delaware corporation with its principal place of business in

New Jersey and was formerly known as Watson Pharma, Inc. Actavis LLC is a Delaware limited

liability company with its principal place of business in Parsippany, New Jersey. Each of these

defendants is owned by Allergan PLC, which uses them to market and sell its drugs in West Virginia.

Upon information and belief, Allergan PLC exercises control over and derives financial benefit from

the marketing, sales, and profits of Allergan/Actavis products. (Allergan PLC, Actavis PLC, Actavis,

Inc., Actavis LLC, Actavis Pharma, Inc., Watson Pharmaceuticals, Inc., Watson Pharma, Inc., and

Watson Laboratories, Inc. hereinafter are referred to collectively as “Actavis.”) Actavis manufactures,

promotes, sells, and distributes opioids, including the branded drugs Kadian and Norco, a generic

version of Kadian, and generic versions of Duragesic and Opana, in West Virginia. Actavis acquired

the rights to Kadian from King Pharmaceuticals, Inc. on December 30, 2008, and began marketing


                                                   10
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 11 of 106 PageID #: 122



Kadian in 2009.

       31.     Defendant Depomed, INC. (“Depomed”) is a California corporation with its principal

place of business in Newark, California. Depomed describes itself as a specialty pharmaceutical

company focused on pain and other central nervous system conditions. Depomed develops, markets,

and sells prescription drugs in West Virginia and nationally. Depomed acquired the rights to Nucynta

and Nucynta ER for $1.05 billion from Janssen pursuant to a January 15, 2015 Asset Purchase

Agreement. This agreement closed on April 2, 2015.

       32.     Defendant Mallinckrodt LLC is a Delaware corporation with its headquarters in

Hazelwood, Missouri. Defendant Mallinckrodt plc is an Irish public limited company with its

headquarters in Staines-Upon-Thames, Surrey, United Kingdom. Mallinckrodt plc was incorporated

in January 2013 for the purpose of holding the pharmaceuticals business of Covidien plc, which was

fully transferred to Mallinckrodt plc in June of that year. Mallinckrodt is engaged in the manufacture,

promotion, distribution, and sale of opioids such as Roxicodone, Exalgo, Xartemis XR, as well as

oxycodone and other generic opioids. MPLC also operates under the registered business name

Mallinckrodt Pharmaceuticals (“MPMO”), with its U.S. headquarters in Hazelwood, Missouri.

Defendant SpecGx LLC is a Delaware limited liability company with its headquarters in Clayton,

Missouri and is a wholly-owned subsidiary of Mallinckrodt plc. Mallinckrodt plc, Mallinckrodt LLC,

and SpecGx LLC and their DEA registrant subsidiaries and affiliates (together, “Mallinckrodt”)

manufacture, market, sell and distribute pharmaceutical drugs throughout the United States.

Mallinckrodt is the largest U.S. supplier of opioid pain medications and among the top ten generic

pharmaceutical manufacturers in the United States, based on prescriptions.

       33.     Defendant Par Pharmaceutical, Inc. is a New York corporation with its principal place

of business located in Chestnut Ridge, New York. Par Pharmaceutical, Inc. is a wholly-owned

subsidiary of Par Pharmaceutical Companies, Inc. f/k/a Par Pharmaceutical Holdings, Inc. Defendant


                                                  11
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 12 of 106 PageID #: 123



Par Pharmaceuticals Companies, Inc. is a Delaware corporation with its principal place of business

located in Chestnut Ridge, New York (Par Pharmaceutical, Inc. and Par Pharmaceutical Companies,

Inc. are referred to collectively as “Par Pharmaceutical”). Par Pharmaceutical is an affiliate of

Defendants Endo Health Solutions Inc. (“EHS”) and Endo Pharmaceuticals, Inc. (“EPI). EHS, EPI,

and Par Pharmaceutical, and their DEA registrant subsidiaries and affiliates (collectively, “Endo”),

manufacture opioids sold throughout the United States including in West Virginia.

        34.     Defendant Noramco, Inc. (“Noramco”) is a Delaware company headquartered in

Wilmington, Delaware and was a wholly owned subsidiary of J&J and its manufacturer of active

pharmaceutical ingredients until July 2016 when J&J sold its interests to SK Capital.

        35.     Defendant Invidior, Inc. (“Invidior”) is a Delaware domestic corporation with its

principal place of business in Richmond, Virginia.             Indivor manufactures and distributes

buprenorphine-based prescription drugs for treatment of opioid dependence. Buprenorphine is a

Schedule III drug. The company offers medication under the brand name Suboxone and sublingual

tablets under the brand name Subutex. Indivor, Inc. is a subsidiary of Indivor, PLC, based in the

United Kingdom. Indivor, Inc. was formerly known as Reckitt Benckiser Pharmaceuticals, Inc.

Indivor, Inc. has manufactured and/or labeled Buprenorphine shipped to West Virginia.

                                  JURISDICTION AND VENUE

        36.     Jurisdiction of this Court arises under the laws of the United States 28 U.S.C. § 1332(a),

as the parties are citizens of different states and the amount in controversy exceeds $75,000.00,

exclusive of attorney’s fees and costs.

        37.     This Court has personal jurisdiction over Defendants, each of which has committed

torts, in part or in whole, within the State of West Virginia, as alleged herein. Moreover, Defendants

have substantial contacts and business dealings directly within West Virginia by virtue of their

distribution, dispensing, and sales of prescription opioids.


                                                   12
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 13 of 106 PageID #: 124



       38.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) in that a substantial

part of the events giving rise to the claims occurred in the Southern District of West Virginia.

                                     BACKGROUND FACTS

       39.     Opioid means “opium – like” and the term includes all drugs derived in whole or in

part from the opium poppy.

       40.     The United States Food and Drug Administration’s website describes this class of

drugs as follows: “Prescription opioids are powerful pain-reducing medications that include

prescription oxycodone, hydrocodone, and morphine, among others, and have both benefits as well

as potentially serious risks. These medications can help manage pain when prescribed for the right

condition and when used properly. But when misused or abused, they can cause serious harm,

including addiction, overdose, and death.”

       41.     Prescription opioids with the highest potential for addiction are categorized under

Schedule II of the Controlled Substances Act. They include non-synthetic derivatives of the opium

poppy (such as codeine and morphine, which are also called “opiates”), partially synthetic derivatives

(such as hydrocodone and oxycodone), or fully synthetic derivatives (such as fentanyl and methadone).

       42.     Before the epidemic of Defendants’ prescription opioids, the generally accepted

standard of medical practice was that opioids should only be used short-term for acute pain, pain

relating to recovery from surgery, or for cancer or palliative (end-of-life) care. Due to the lack of

evidence that opioids improved patients’ ability to overcome pain and function, coupled with evidence

of greater pain complaints as patients developed tolerance to opioids over time and the serious risk of

addiction and other side effects, the use of opioids for chronic pain was discouraged or prohibited.

As a result, doctors generally did not prescribe opioids for chronic pain.

       43.     However, the past two decades have been characterized by increased abuse and

diversion of prescription drugs, including opioid medications, in the United States.


                                                  13
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 14 of 106 PageID #: 125



         The Opioid Epidemic

         44.    Prescription opioids have now become widespread. Opioids are the most-prescribed

class of drugs. Globally, opioid sales generated $11 billion in revenue for drug companies in 2010

alone; sales in the United States have exceeded $8 billion in revenue annually since 2009.

         45.    By 2010, enough prescription opioids were sold to medicate every adult in the United

States with a dose of 5 milligrams of hydrocodone every 4 hours for 1 month.

         46.    The increased use of prescription painkillers for nonmedical reasons, along with

growing sales, has contributed to a large number of overdoses and deaths. In 2010, 1 in every 20

people in the United States age 12 and older – a total of 12 million people – reported using prescription

painkillers non-medically according to the National Survey on Drug Use and Health.

         47.    By 2011, the U.S. Department of Health and Human Resources, Centers for Disease

Control and Prevention, (“CDC”) declared prescription painkiller overdoses at epidemic levels.

Specifically, the CDC reported that the death toll from overdoses of prescription painkillers has more

than tripled in the past decade and more than 40 people die every day from overdoses involving

narcotic pain relievers like hydrocodone (Vicodin), methadone, oxycodone (OxyContin), and

oxymorphone (Opana).

         48.    Many Americans are now addicted to prescription opioids, and the number of deaths

due to prescription opioid overdose is unacceptable. The rate of death from opioid overdose has

quadrupled during the past 15 years in the United States. Nonfatal opioid overdoses that require

medical care in a hospital or emergency department have increased by a factor of six in the past 15

years.

         49.    In 2016, drug overdoses killed roughly 64,000 people in the United States, an increase

of more than 22 percent over the 52,404 drug deaths recorded the previous year.

         50.    The President of the United States declared an opioid and heroin epidemic the same


                                                   14
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 15 of 106 PageID #: 126



year.

        51.     The CDC released a report analyzing opioid-related hospital emergency department

data between July 2016 and September 2017 and finding that nearly two thirds (66.4%) of drug

overdose deaths in 2016 involved prescription opioids, illicit opioids, or both, an increase of 27.7%

from 2015.

        52.     Moreover, the CDC has identified addiction to prescription pain medication as the

strongest risk factor for heroin addiction. People who are addicted to prescription opioid painkillers

are forty times more likely to be addicted to heroin.

        53.     Heroin is pharmacologically similar to prescription opioids. The majority of current

heroin users report having used prescription opioids non-medically before they initiated heroin use.

Available data indicates that the nonmedical use of prescription opioids is a strong risk factor for

heroin use.

        54.     The National Institute on Drug Abuse identifies misuse and addiction to opioids as “a

serious national crisis that affects public health as well as social and economic welfare.” The economic

burden of prescription opioid misuse alone is $78.5 billion a year, including costs of healthcare, lost

productivity, addiction treatment, and criminal justice expenditures.

        55.     The epidemic of prescription pain medical and heroin deaths is devastating families

and communities across the country. Meanwhile, the manufacturers and distributors of prescription

opioids extract billions of dollars of revenue from the addicted American public while billions of

dollars of injury are caused by the reasonably foreseeable consequences of the prescription opioid

addiction epidemic.

        56.     The prescription opioid manufacturers and distributors, including the Defendants,

have continued their wrongful, intentional, and unlawful conduct, despite their knowledge that such

conduct is causing and/or contributing to the national, state, and local opioid epidemic.


                                                  15
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 16 of 106 PageID #: 127



         Neonatal Abstinence Syndrome

         57.    Many of the victims of the Opioid Crisis are babies born with Neonatal Abstinence

Syndrome. It is suspected that NAS babies experience DNA changes at the cellular level, particularly

in the tissues of the brain and nervous system, and may suffer lifelong afflictions as a result of maternal

use of prescription opioid medications during gestation. These patients often require extensive care

because they are likely to experience lifelong mental health problems, developmental impairment, and

physical health limitations.

         58.    Recently, there has been a dramatic increase in the number of fetuses that have been

exposed to opioids. Women are also victims of the opioid epidemic, and health care for opioid

exposed mothers and their babies is a major factor in the nation’s rising unreimbursed healthcare

costs.

         59.    The number of infants born suffering from this insidious condition is staggering. The

incidence of NAS in the United States grew five-fold between 2000 and 2012. Specifically, cases of

NAS increased nationally from a rate of 1.2 per 1000 hospital births per year in 2000 to 5.8 per 1000,

with a total of 21,732 infants diagnosed by 2012. Currently, the best estimates are that a child with

NAS is born every 25 minutes, perhaps every 15 minutes.

         60.    In 2011, The Substance Abuse Mental Health Services Administration reported that

1.1% of pregnant women abused opioids (0.9% used opioid pain relievers and 0.2% used heroin).

         61.    In 2014, the number of babies born drug-dependent had increased by 500 percent

since 2000, and children being placed in foster care due in part to parental drug abuse are going up —

now it is almost a third of all child removals.

         62.    Heroin and other opioid misuse during pregnancy are also associated with increased

risks and incidence of placental abruption, preterm labor, maternal obstetric complications, maternal

mortality, and fetal death.


                                                    16
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 17 of 106 PageID #: 128



        63.      NAS-diagnosed children “are at increased risk for neuropsychological function.” The

challenges presented to them and their caregivers at birth are summarized as: “Do they catch up,

remain at a disadvantage, or do they proceed to function even more poorly than their peers over

time?” Unfortunately, the new research borne about as a result of the Opioid Epidemic reveals that

all children exposed to opioids and other drugs in utero are at a substantially higher risk for lower

mental abilities and more signs of attention deficits,” and that these effects will persist or worsen

through adolescence.”

        64.      Specifically, children diagnosed with NAS exhibit:

        •        by age 1: diminished performance on the Psychomotor Development Index, growth

retardation, poor fine motor skills, short attention span, intellectual performance;

        •        between ages 2-3: significantly lower cognitive abilities, including lower motor

development, lower IQ, and poor language development;

        •        between ages 3-6: significant detrimental impact on self-regulation, including

aggressiveness, hyperactivity, lack of concentration, lack of social inhibition, lower IQs (8-15 point

difference), poor language development, and behavioral and school problems; and

        •        after 8.5 years: significantly greater difference in cognitive scores than at previous

ages, especially in girls.

        65.      While the pathophysiological mechanism of opioid withdrawal in neonates is currently

not known, several factors can affect the accumulation of opioids in the fetus. Opiate drugs have low

molecular weights, are water soluble, and are lipophilic substances; hence, they are easily transferable

across the placenta to the fetus. It is known that the transmission of opioids across the placenta

increases as gestation increases. It is also known that synthetic opiates cross the placenta more easily

compared with semisynthetic opiates. The combination of cocaine or heroin with methadone further

increases the permeability of methadone across the placenta. Together, the ease with which these


                                                    17
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 18 of 106 PageID #: 129



drugs can cross the blood-brain barrier of the fetus, and the prolonged half-life of these drugs in the

fetus may worsen the withdrawal in infants. Neonatal abstinence syndrome is the end result of the

sudden discontinuation of prolonged fetal exposure to opioids.

        66.     NAS babies’ mothers purchase and consume prescription opioids from one or more

Defendants, directly or foreseeably but indirectly, or obtain them from other sources. Each minor

child suffers, and will suffer, lifelong mental illness, mental impairment, and loss of mental capacity.

The minor child’s entire health, use of the child’s body and mind, and life, including the minor child’s

ability to live normally, learn and work normally, enjoy relationships with others, and function as a

valuable citizen, child, parent, income-earner, and person enjoying life, are compromised, and

permanently impaired.

        67.     Plaintiff’s experience is part of an opioid epidemic sweeping through the United States

and West Virginia, causing thousands of infants great suffering and continuing developmental

physical, medical, occupational, and psychological issues. This epidemic is reportedly the largest health

care crisis in U.S. history. Plaintiffs bring this action to eliminate the hazard to public health and safety

caused by the opioid epidemic and to abate the nuisance caused by Defendants’ false, negligent and

unfair marketing and/or unlawful diversion of prescription opioids. Plaintiffs further seek equitable

relief in the form of medical monitoring, in order to provide this child with monitoring of

developmental issues confronting them as they mature, in addition to equitable relief in the form of

funding for services and treatment. The ongoing and robust medical monitoring and treatment of

opioid-related NAS-diagnosed children is medically necessary. Further, this is a rapidly transforming

field, as multiple members of multiple disciplines and support systems, ranging from medical providers

to psychologists to behavioral therapists to childcare providers, are coming together to determine the

best protocols for improving the outcomes after a diagnosis.

        68.     The ongoing and robust medical monitoring and treatment of opioid-related NAS-


                                                     18
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 19 of 106 PageID #: 130



diagnosed children is medically necessary. Medical monitoring is a rapidly transforming, as multiple

members of multiple disciplines and support systems, ranging from medical providers to psychologists

to behavioral therapists to childcare providers, are coming together to determine the best protocols

for improving the outcomes after a diagnosis. Programs in some areas offer, for example, a view of

necessary treatment components after hospital discharge: (1) education of caregivers for techniques

to relieve infant distress, including infant massage, calming techniques, and other coping skills; (2)

education of caregivers about NAS and the associated symptoms; (3) frequent follow-up of the infant

for growth and weight gain; and (4) monthly development evaluations during infancy and toddler years

to determine whether additional interventions and treatment are necessary.

          69.   Neonatal exposure to opioids necessarily results in medical needs that exist throughout

the entire period of a child’s adolescent development. These needs absolutely exist, regardless of the

dosage any one child received prenatally or how he or she was weaned from these substances. These

needs relate primarily to the well-known adverse effect of opioids on behavioral and regulatory

development in exposed children. Every single child diagnosed with opioid-related NAS must have

robust medical testing, monitoring, intervention, provision of caregiver training and information, and

medical referral in order to maximize his or her future as an adult. This relief will also largely abate the

public nuisance created by Defendants’ conduct. For this reason, Plaintiffs seek, inter alia, injunctive

relief.

          70.   In recent years, there has been a dramatic rise in the proportion of infants who have

been exposed to opioids. Opioid use among women who gave birth increased in the United States

from 1.19 to 5.63 per 1,000 hospital births per year between 2000 and 2009. Concurrently the

incidence of neonatal abstinence syndrome (NAS) among newborns increased during the same period

(from 1.20 per 1,000 hospital births per year in 2000 to 3.39 per 1,000 hospital births per year in




                                                    19
    Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 20 of 106 PageID #: 131



2009).2

          71.      In a study from Florida, the number of newborns who had NAS and were admitted

to the NICU increased by 10-fold from 2005 to 2011. Increases in the incidence of NAS have been

reported uniformly across community hospitals, teaching hospitals, and children’s hospitals.3

          72.      The incidence of NAS in newborns born to opioid-dependent women is between 70

and 95 percent. Research suggests that newborns with NAS (most commonly associated of opioid

misuse during pregnancy) are more likely than all other hospital births to have low birthweight or

respiratory complications. Untreated heroin and other opioid misuse during pregnancy also is

associated with increased risk of placental abruption, preterm labor, maternal obstetric complications,

and fetal death.4

          73.      The NAS epidemic and its consequences could have been, and should have been,

prevented by the Defendants who control the U.S. drug distribution industry and the Defendants who

manufacture the prescription opioids. These Defendants have profited greatly by allowing West

Virginia to become flooded with prescription opioids.

          74.      The drug distribution industry is supposed to serve as a “check” in the drug delivery

system, by securing and monitoring opioids at every step of the stream of commerce, protecting them

from theft and misuse, and refusing to fulfill suspicious or unusual orders by downstream pharmacies,

doctors, clinics, or patients. Defendants woefully failed in this duty, instead consciously ignoring


2 Patrick, S. W., Schumacher, R. E., Benneyworth, B. D., Krans, E. E., McAllister, J. M., & Davis, M. M. (2012). Neonatal
abstinence syndrome and associated health care expenditures: United States, 2000–2009. Journal of the American Medical
Association, 307(18), 1934–1940.
3 Prabhakar Kocherlakota, Neonatal Abstinence Syndrome, 134(2) Pediatrics 547, 547-48 (2014), available at
http://pediatrics.aappublications.org/content/pediatrics/134/2/e547.full.pdf.
4 Winklbaur, B., Kopf, N., Ebner, N., Jung, E., Thau, K., & Fischer, G. (2008). Treating pregnant women dependent on opioids is

not the same as treating pregnancy and opioid dependence. Addiction, 103(9), 1429–1440; see also American College of Obstetricians
and Gynecologists. (2012; reaffirmed in 2014). Opioid abuse, dependence, and addiction in pregnancy (Committee
Opinion No. 524). Retrieved from http://www.acog.org/-/media/Committee-Opinions/Committee-on-Health-Care-
for-Underserved-Women/co524.pdf?dmc=1&ts=20150928T1302076021; see also Kaltenbach, K., Berghella, V., &
Finnegan, L. (1998). Opioid dependence during pregnancy: Effects and management. Obstetrics Gynecology Clinics of
North America, 25(1), 139–151.

                                                               20
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 21 of 106 PageID #: 132



known or knowable problems and data in their supply chains.

        75.     Defendants thus intentionally and negligently created conditions in which vast

amounts of opioids have flowed freely from drug manufacturers to innocent patients who became

addicted, to opioid abusers, and even to illicit drug dealers - with distributors regularly fulfilling

suspicious orders from pharmacies and clinics, who were economically incentivized to ignore “red

flags” at the point of sale and before dispensing the pills.

        76.     Defendants’ wrongful conduct has allowed billions of opioid pills to be diverted from

legitimate channels of distribution into the illicit black market in quantities that have fueled the opioid

epidemic in West Virginia. This is characterized as “opioid diversion” and created a secondary market.

Acting against their common law and statutory duties, Defendants have created an environment in

which opioid diversion is rampant. As a result, unknowing patients and unauthorized opioid users

have ready access to illicit sources of diverted opioids.

        77.     For years, Defendants and their agents have had the ability to substantially reduce the

consequences of opioid diversion, including the dramatic increase in the number of infants born with

NAS. All the Defendants in this action share responsibility for perpetuating the epidemic and the

exponential increase in the number of infants afflicted with NAS.

        78.     Defendants have foreseeably caused damages to Baby N.M.B. including the costs of

neo-natal medical care, additional therapeutic, prescription drug purchases and other treatments for

NAS afflicted newborns, and counseling and rehabilitation services after birth and into the future.

Plaintiffs bring this civil action for injunctive relief, compensatory damages, statutory damages, and

any other relief allowed by law against the Defendant opioid drug distributors, retailers, and

manufacturers that, by their actions and omissions, knowingly or negligently have distributed and

dispensed prescription opioid drugs in a manner that foreseeably injured, and continues to injure,

Plaintiff Baby N.M.B..


                                                    21
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 22 of 106 PageID #: 133



      Defendants’ Misrepresentation of the Risk of Serious Latent Disease to Those
Exposed to Opioids In Utero

       79.      Major risks from prenatal opioid exposure include birth defects, altered brain

development and NAS. NAS can cause latent defects to the muscular-skeletal system, the digestive

system, the cardio-vascular system and the nervous system.

       80.      Evidence that opioids behaved as they were predicted to and caused major birth

defects appeared in the results of the National Birth Defect Prevention Study published in 2010. The

study looked at 17,449 cases and 6701 controls. Statistically Significant effects were found for

associations between early pregnancy maternal opioid analgesic treatment and certain birth defects,

notably heart defects, anencephaly, cleft palate and spina bifida.

       81.      Long-term cognitive development is impaired in children born with NAS. Further,

those children face a significantly increased risk of mental, speech/language and emotional

disorders.

       82.      Children born with NAS face increased risk of falling prey to the disease of

addiction.

       83.      These known risks create a need in the NAS population for medical monitoring.

       84.      While much is known about the risks of serious latent disease faced by children born

with NAS, recent animal studies have revealed evidence indicating association with additional

negative health outcomes:

          a. increased incidence of neural tube defects

          b. severe heart defects

          c. spina bifida

          d. impaired nerve mylenation

          e. reduced regional brain volumes in the basal ganglia


                                                   22
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 23 of 106 PageID #: 134



       85.      The aforementioned risks of serious latent negative health impacts were published,

widely-available, but not disclosed, or even mentioned, in the Pharmaceutical Defendants’ marketing

materials, package inserts, label warnings, unbranded research, captive advocacy group

communications, FDA applications, FDA filings or any other means of communication. This

information was also available to the Distributor Defendants.

       86.      The Defendants purposely misrepresented that there were no teratogenic or

mutagenic effect associated with the use of opioids to increase their profits.

       87.      The Defendants purposely misrepresented the potential of opioids to result in the

negative health impacts described above.

        OPIOID MARKETS

       88.      Defendants’ profits were theoretically limited by the amount of medically necessary

opioids that could be sold through controlled channels. The stark reality Defendants faced was this:

they could only sell so many prescription opioids to dying cancer patients. “The logic was simple:

While the number of cancer patients was not likely to increase drastically from one year to the next,

if a company could expand the indications for use of a particular drug, then it could boost sales

exponentially without any real change in the country’s health demography.” And, without a new

and robust primary market, there would be no supply for the secondary “spill-over” diversionary

market that they intended.

       89.      Once exposed, users of the opioids could easily transition into the secondary market,

which was necessarily supplied from the primary market, and which Defendants were legally charged

with insuring there was no supply for. Soon, the demand from the secondary market was further

driving prescriptions written for the primary market.

       90.      Thus began the Manufacturer Defendants’ quest to open a new primary market for

opioid prescriptions: treatment of (a) chronic, (b) widespread pain (c) without dose limits. And, their

                                                  23
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 24 of 106 PageID #: 135



“ace in the hole” was this: not only could they convince physicians to write prescriptions into this

new market, they could ensure through the insidious mechanism of addiction that patients, including

West Virginia women of child-bearing age, would have to keep coming back for more. With the

insidious power to create both unlimited supply AND unlimited demand for these highly-addictive

substances, the Manufacturer Defendants set out to create the new primary market. Each of the

elements of the new primary market were selected to maximize sales of the highly addictive drugs.

       91.     First, was the transition from a limited pool of disease and injury (cancer, disorders

requiring surgery, etc.) to widespread, common diseases, such as arthritis, back pain, and joint pain.

Thus, the universe of targeted patient conditions could be vastly expanded. Next was the successful

promotion of highly addictive opioids for chronic, i.e., long-term conditions. Thus, step two was

equally critical: ensuring that the newly targeted patient conditions would not result in one-time

sales. And, finally, to ensure even further sales growth, the Manufacturer Defendants promoted the

notion that there were no dose limits and, indeed, that patients who appeared to be addicted were

actually patients who should be given even more and higher dosages for opioids.

       92.     In order to maximize profits, the Manufacturer Defendants collectively had to

convince physicians to expand treatment of their patients to include chronic and “non-malignant”,

i.e., non-cancer, pain. And, they had to do so despite the fact that the benefits of opioids are

minimal, and the extreme risks are maximal. Prospective, randomized, controlled trials lasting at

least 4 weeks that evaluated the use of opioids for chronic non-cancer-related pain showed only a

small to modest improvement in pain relief and no consistent improvement in physical functioning.

The maximal adverse risks, however, are a witches’ brew and include a “high incidence of opioid

abuse behaviors” and “addiction.”

       93.     As discussed at supra, “Controlled Substances and the ‘Closed System’ of

Manufacturing and Distribution,” the Manufacturer and Distributor Defendants had an absolute and


                                                  24
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 25 of 106 PageID #: 136



non-delegable duty to insure that a supply of controlled substances for a secondary market did not

exist. To be clear, the diversion and misuse of controlled substances is a known high-risk factor

with significant negative consequences for families, communities, and even entire states. When a

manufacturer or distributor who wants to deal in controlled substances registers with the DEA, they

must take on a duty to prevent the known negative health effects of their addictive products.

       94.     In the case of prescription opiates, not only did Defendants wholly fail in that duty,

but they intentionally endeavored to flood the primary market with such an excess of drugs that they

either knew, or consciously and willfully disregarded the fact, that this would result in misuse and

diversion into a secondary market.



             PHARMACEUTICAL DEFENDANTS’ WRONGFUL CONDUCT

       95. As Senator McCaskill aptly recognized:

       The opioid epidemic is the direct result of a calculated marketing and sales strategy
       developed in the 90’s, which delivered three simple messages to physicians. First, that
       chronic pain was severely undertreated in the United States. Second, that opioids were
       the best tool to address that pain. And third, that opioids could treat pain without risk
       of serious addiction. As it turns out, these messages were exaggerations at best and
       outright lies at worst.

       96.     To establish and exploit the lucrative market of chronic pain patients, each

Pharmaceutical Defendant developed a well-funded, sophisticated, and negligent marketing and/or

distribution scheme targeted at consumers and physicians. These Defendants used direct marketing,

as well as veiled advertising by seemingly independent third parties to spread misrepresentations about

the risks and benefits of long-term opioid use – statements that created the “new” market for

prescription opioids, upended the standard medical practice, and benefited other Defendants and

opioid manufacturers. These statements were unsupported by and contrary to the scientific evidence.

These statements were also contrary to pronouncements by and guidance from the FDA and CDC



                                                  25
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 26 of 106 PageID #: 137



based on that evidence. They also targeted susceptible prescribers and vulnerable patient populations,

including those in West Virginia.

        97.     The Pharmaceutical Defendants spread their false and negligent statements by

marketing their branded opioids directly to doctors and patients in West Virginia. Defendants also

deployed seemingly unbiased and independent third parties that they controlled to spread their false

and negligent statements about the risks and benefits of opioids for the treatment of chronic pain

throughout geographic areas and patient demographics of West Virginia.

        98.     The Pharmaceutical Defendants’ direct and branded ads negligently portrayed the

benefits of opioids for chronic pain. For example, Endo distributed and made available on its website

www.opana.com, a pamphlet promoting Opana ER with photographs depicting patients with

physically demanding jobs, misleadingly implying that the drug would provide long-term pain-relief

and functional improvement. While Endo agreed in 2015-16 to stop these particularly misleading

representations in New York, they continued to disseminate them in West Virginia.

        99.     The Pharmaceutical Defendants also promoted the use of opioids for chronic pain

through “detailers” – sophisticated and specially trained sales representatives who visited individual

doctors and medical staff, and fomented small-group speaker programs. In 2014, for instance, these

Defendants spent almost $200 million on detailing branded opioids to doctors.

        100.    The FDA has cited at least one of these Defendants for negligent promotions by its

detailers and direct-to-physician marketing. In 2010 an FDA-mandated “Dear Doctor” letter required

Actavis to inform doctors that “Actavis sales representatives distributed . . . promotional materials

that . . . omitted and minimized serious risks associated with [Kadian],” including the risk of “[m]isuse,

[a]buse, and [d]iversion of [o]pioids” and, specifically, the risk that “[o]pioid[s] have the potential for

being abused and are sought by drug abusers and people with addiction disorders and are subject to

criminal diversion.”


                                                    26
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 27 of 106 PageID #: 138



        101.    The Pharmaceutical Defendants invited doctors to participate, for payment and other

remuneration, on and in speakers’ bureaus and programs paid for by these Defendants. These speaker

programs were designed to provide incentives for doctors to prescribe opioids, including recognition

and compensation for being selected as speakers. These speakers give the false impression that they

are providing unbiased and medically accurate presentations when they are, in fact, presenting a script

prepared by these Defendants. On information and belief, these presentations conveyed misleading

information, omitted material information, and failed to correct Defendants’ prior misrepresentations

about the risks and benefits of opioids.

        102.    The Pharmaceutical Defendants’ detailing to doctors was highly effective in the

national proliferation of prescription opioids. Defendants used sophisticated data mining and

intelligence to track and understand the rates of initial prescribing and renewal by individual doctors,

allowing specific and individual targeting, customizing, and monitoring of their marketing.

        103.    The Pharmaceutical Defendants have had unified marketing plans and strategies from

state to state, including West Virginia. This unified approach ensures that Defendants’ messages were

and are consistent and effective across all their marketing efforts.

        104.    The Pharmaceutical Defendants negligently marketed opioids in West Virginia

through unbranded advertising that promoted opioid use generally, yet silent as to a specific opioid.

This advertising was ostensibly created and disseminated by independent third parties, but funded,

directed, coordinated, edited, and distributed, in part or whole, by these Defendants and their public

relations firms and agents.

        105.    The Pharmaceutical Defendants used putative third-party, unbranded advertising to

avoid regulatory scrutiny as such advertising is not submitted to or reviewed by the FDA. These

Defendants used third-party, unbranded advertising to create the false appearance that the negligent

messages came from an independent and objective source.


                                                   27
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 28 of 106 PageID #: 139



        106.    The Pharmaceutical Defendants’ negligent unbranded marketing also contradicted

their branded materials reviewed by the FDA.

        107.    The Pharmaceutical Defendants marketed opioids through a small circle of doctors

who were vetted, selected, funded, and promoted by these Defendants because their public positions

supported the use of prescription opioids to treat chronic pain. These doctors became known as “key

opinion leaders” or “KOLs.” These Defendants paid KOLs to serve in a number of doctor-facing

and public-facing capacities, all designed to promote a pro-opioid message and to promote the opioid

industry pipeline, from manufacture to distribution to retail.

        108.    These Defendants entered into and/or benefitted from arrangements with seemingly

unbiased and independent organizations or groups that generated treatment guidelines, unbranded

materials, and programs promoting chronic opioid therapy, including the American Pain Foundation

(“APF”), American Pain Society (“APS”), American Geriatrics Society (“AGS”), the Federation of

State Medical Boards (“FSMB”), American Chronic Pain Association (“ACPA”), American Society of

Pain Education (“ASPE”), National Pain Foundation (“NPF”), and Pain & Policy Studies Group

(“PPSG”).

        109.    Patient advocacy organizations and professional societies like these play a significant

role in shaping health policy debates, setting national guidelines for patient treatment, raising disease

awareness, and educating the public.

        110.    The Pharmaceutical Defendants collaborated, through the aforementioned

organizations and groups, to spread false, reckless, and/or negligent messages about the risks and

benefits of long-term opioid therapy. The relationships between the Pharmaceutical Defendants and

these groups is further described below:

        111.    APF was the most prominent member of the seemingly independent groups the

Pharmaceutical Defendants used and was funded almost exclusively by the Pharmaceutical


                                                   28
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 29 of 106 PageID #: 140



Defendants, receiving more than $10 million in funding from the Pharmaceutical Defendants between

2007 and the close of its business in May 2012. APF had multiple contacts and personal relationships

with the Pharmaceutical Defendants through its many publishing and educational programs, funded

and supported by the Pharmaceutical Defendants. On information and belief, between 2009 and

2010, APF received more than eighty percent of its operating budget from pharmaceutical industry

sources. By 2011, upon information and belief, APF was entirely dependent on incoming grants from

Defendants Cephalon, Endo, and others.

       112.    On information and belief, APF was often called upon to provide “patient

representatives” for the Pharmaceutical Defendants’ promotional activities, including for Janssen’s

“Let’s Talk Pain.” APF functioned largely as an advocate for the interests of the Pharmaceutical

Defendants, not patients.

       113.    APF is also credited with creating the PCF in 2004. On information and belief, former

APF President Will Rowe described the PCF as “a deliberate effort to positively merge the capacities

of industry, professional associations, and patient organizations.”

       114.    Upon information and belief, representatives of the Pharmaceutical Defendants, often

at informal meetings at conferences, suggested activities and publications for APF to pursue. APF

then submitted grant proposals seeking to fund these activities and publications, knowing that drug

companies would support projects conceived as a result of these communications.

       115.    In December 2011, a ProPublica investigation found that in 2010, nearly 90% of APF’s

funding came from the drug and medical device community, including Pharmaceutical Defendants.

More specifically, APF received approximately $2.3 million from industry sources out of total income

of $2.85 million in 2009. Its budget for 2010 projected receipt of approximately $2.9 million from

drug companies, out of total income of approximately $3.5 million. In May 2012, the U.S. Senate

Finance Committee began looking into APF to determine the links, financial and otherwise, between


                                                  29
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 30 of 106 PageID #: 141



the organization and the manufacturers of opioid painkillers. Within days of being targeted by the

Senate investigation, APF’s board voted to dissolve the organization “due to irreparable economic

circumstances.” APF “cease[d] to exist, effective immediately.”

       116.    The American Academy of Pain Medicine (“AAPM”) was another group that had

systematic ties and personal relationships with the Pharmaceutical Defendants. AAPM’s corporate

council includes Depomed, Teva and other pharmaceutical companies. AAPM received over $2.2

million in funding since 2009 from opioid manufacturers. AAPM maintained a corporate relations

council, whose members paid $25,000 per year (on top of other funding) to participate. The benefits

included allowing members to present educational programs at off-site dinner symposia in connection

with AAPM’s marquee event – its annual meeting held in Palm Springs, California, or other resort

locations. AAPM described the annual event as an “exclusive venue” for offering education programs

to doctors. Membership in the corporate relations council also allowed drug company executives and

marketing staff to meet with AAPM executive committee members in small settings. The

Pharmaceutical Defendants were all members of the council and presented deceptive programs to

doctors who attended this annual event.

       117.    The Pharmaceutical Defendants internally viewed AAPM as “industry friendly,” with

Defendants’ advisors and speakers among its active members. The Pharmaceutical Defendants

attended AAPM conferences, funded its CMEs and satellite symposia, and distributed its publications.

AAPM conferences heavily emphasized sessions on opioids.

       118.    Upon information and belief, representatives of the Pharmaceutical Defendants, often

at informal meetings at conferences, suggested activities and publications for AAPM to pursue. AAPM

then submitted grant proposals seeking to fund these activities and publications, knowing that drug

companies would support projects conceived as a result of these communications.

       119.    APS was another group with systematic connections and interpersonal relationships


                                                 30
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 31 of 106 PageID #: 142



with the Pharmaceutical Defendants. APS was one of the groups investigated by Senators Grassley

and Baucus, as evidenced by their May 8, 2012 letter arising out of their investigation of “extensive

ties between companies that manufacture and market opioids and non-profit organizations” that

“helped created a body of dubious information favoring opioids.”

       120.    Upon information and belief, representatives of the Pharmaceutical Defendants, often

at informal meetings at conferences, suggested activities and publications for APS to pursue. APS then

submitted grant proposals seeking to fund these activities and publications, knowing that drug

companies would support projects conceived as a result of these communications.

       121.    FSMB was another group with systematic connections and interpersonal relationships

with the Pharmaceutical Defendants. In addition to the contributions reported in Fueling an Epidemic,

a June 8, 2012 letter submitted by FSMB to the Senate Finance Committee disclosed substantial

payments from the Pharmaceutical Defendants beginning in 1997 and continuing through 2012. Not

surprisingly, the FSMB was another one of the groups investigated by Senators Grassley and Baucus,

as evidenced by their May 8, 2012 letter arising out of their investigation of “extensive ties between

companies that manufacture and market opioids and non-profit organizations” that “helped created

a body of dubious information favoring opioids.”

       122.    USPF was another group with systematic connections and interpersonal relationships

with the Pharmaceutical Defendants. The USPF was one of the largest recipients of contributions

from the Pharmaceutical Defendants, collecting nearly $3 million in payments between 2012 and 2015

alone. The USPF was also a critical component of the Opioid Marketing Enterprise’s lobbying efforts

to reduce the limits on over-prescription. USPF advertised its ties to the Pharmaceutical Defendants,

listing opioid manufacturers like Pfizer, Teva, Depomed, Endo, McNeil (i.e., Janssen), and

Mallinckrodt as “Platinum,” “Gold,” and “Basic” corporate members. Industry groups like AAPM,

AAPM, APS, and PhRMA are also members of varying levels in the USPF.


                                                 31
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 32 of 106 PageID #: 143



       123.    AGS was another group with systematic connections and interpersonal relationships

with the Defendants. AGS was a large recipient of contributions from the Pharmaceutical Defendants,

including Endo and Janssen. AGS contracted with the Pharmaceutical Defendants to disseminate

guidelines regarding the use of opioids for chronic pain in 2002 (The Management of Persistent Pain

in Older Persons) and 2009 (Pharmacological Management of Persistent Pain in Older Persons).

According to news reports, AGS has received at least $344,000 in funding from opioid manufacturers

since 2009. AGS internal discussions in August 2009 reveal that it did not want to receive upfront

funding from drug companies, which would suggest drug company influence, but would instead accept

commercial support to disseminate pro-opioid publications.

       124.    Upon information and belief, representatives of the Pharmaceutical Defendants, often

at informal meetings at conferences, suggested activities, lobbying efforts and publications for AGS

to pursue. AGS then submitted grant proposals seeking to fund these activities and publications,

knowing that drug companies would support projects conceived as a result of these communications.

       125.    The U.S. Senate found that the Pharmaceutical Defendants made nearly $9 million

worth of contributions to various patient advocacy organizations and professional societies such as

those described herein.

       126.    The Defendants also had systematic links to and personal relationships with each other

through their participation in lobbying groups, trade industry organizations, contractual relationships

and continuing coordination of activities, including but not limited to, the Pain Care Forum (“PCF”)

and the Healthcare Distribution Alliance (“HDA”).

       127.    The PCF has been described as a coalition of drug makers, trade groups and dozens

of non-profit organizations supported by industry funding. The PCF recently became a national news

story when it was discovered that lobbyists for members of the PCF, including the Pharmaceutical

Defendants, quietly shaped federal and state policies regarding the use of prescription opioids for


                                                  32
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 33 of 106 PageID #: 144



more than a decade.

       128.    PCF members spent over $740 million lobbying in the nation’s capital and in all 50

statehouses on an array of issues, including opioid-related measures.

       129.    Not surprisingly, each of the Pharmaceutical Defendants who stood to profit from

lobbying in favor of prescription opioid use is a member of and/or participant in the PCF.

       130.    In 2012, membership and participating organizations in the PCF included the HDA

(of which all the Pharmaceutical Defendants are members), Endo, Johnson & Johnson (the parent

company of Janssen Pharmaceuticals), and Teva (the parent company of Cephalon).

       131.    AAPM, APF, and APS were also members of the PCF.

       132.    The HDA is an industry trade assocation for wholesalers and distributors.

       133.    The benefits of HDA membership included the ability to, among other things,

“network one on one with manufacturer executives at HDA’s members-only Business and Leadership

Conference,” “participate on HDA committees, task forces and working groups with peers and

trading partners,” and “make connections.”

       134.    The HDA also offered multiple conferences, including annual business and leadership

conferences through which the Pharmaceutical Defendants had an opportunity to “bring together

high-level executives, thought leaders and influential managers . . . to hold strategic business

discussions on the most pressing industry issues.”

       135.    The Defendants met regularly through the PCF and HDA.

       136.    To convince doctors and patients in West Virginia that opioids can and should be used

to treat chronic pain, these Defendants had to persuade them that long-term opioid use is both safe

and helpful. Knowing that they could do so only by misrepresenting the risks and benefits of long-

term opioid use to those doctors and patients, these Defendants made claims that were not supported

by or were contrary to the scientific evidence and which were contradicted by data.


                                                 33
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 34 of 106 PageID #: 145



        137.    To convince doctors and patients that opioids are safe, the Pharmaceutical Defendants

negligently trivialized and failed to disclose the risks of long-term opioid use, particularly the risk of

addiction, through a series of misrepresentations that have been conclusively debunked by the FDA

and CDC. These misrepresentations – which are described below – reinforced each other and created

the dangerously misleading impression that: (a) starting patients on opioids was low- risk because most

patients would not become addicted, and because those who were at greatest risk of addiction could

be readily identified and managed; (b) patients who displayed signs of addiction probably were not

addicted and, in any event, could easily be weaned from the drugs; (c) the use of higher opioid doses,

which many patients need to sustain pain relief as they develop tolerance to the drugs, do not pose

special risks; and (d) abuse-deterrent opioids both prevent abuse and overdose and are inherently less

addictive. Defendants have not only failed to correct these misrepresentations, but they continue to

make them today.

        138.    The Pharmaceutical Defendants falsely claimed that the risk of opioid addiction is low

and that addiction is unlikely to develop when opioids are prescribed (as opposed to obtained illicitly),

and failed to disclose the greater risk of addiction with prolonged use of opioids. Some examples of

these misrepresentations by opioid manufacturers are:

                a.       Actavis employed a patient education brochure that claimed opioid addiction

                is “less likely if you have never had an addiction problem”;

                b.       Cephalon sponsored APF’s Treatment Options: A Guide for People Living

                with Pain, claiming that addiction is rare and limited to extreme cases of unauthorized

                doses;

                c.       Endo sponsored a website, Painknowledge.com, which claimed that “[p]eople

                who take opioids as prescribed usually do not become addicted”;

                d.       Endo distributed a pamphlet with the Endo logo entitled Living with Someone


                                                   34
  Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 35 of 106 PageID #: 146



              with Chronic Pain, which stated that: “most people do not develop an addiction

              problem”;

              e.      Janssen distributed a patient education guide entitled Finding Relief: Pain

              Management for Older Adults which described as “myth” the claim that opioids are

              addictive;

              f.      a Janssen website claimed that concerns about opioid addiction are

              “overestimated”;

              g.      Mallinckrodt’s C.A.R.E.S. (Collaborating and Acting Responsibly to Ensure

              Safety) Alliance promoted a book entitled Defeat Chronic Pain Now! which claimed

              that “[w]hen chronic pain patients take opioids to treat their pain, they rarely develop

              a true addiction and drug craving” and “[o]nly a minority of chronic pain patients who

              are taking long-term opioids develop tolerance”; Janssen’s website for Duragesic

              stated, “Addiction is relatively rare when patients take opioids appropriately,” in

              response to a hypothetical patient’s concern that he would “become a drug addict”;

              h.      Depomed’s Senior Vice President and Chief Financial Officer, August Moretti,

              told investors that “[a]lthough not in the label, there’s a very low abuse profile and side

              effect rate” for Nucynta;

              i.      another Endo website, PainAction.com, stated that “[m]ost chronic pain

              patients do not become addicted to the opioid medications that are prescribed for

              them”; and

       Janssen’s unbranded website “Prescribe Responsibly” stated that concerns about addiction

       were “overestimated” and that “true addiction occurs only in a small percentage of patients.”

       139.   These claims are contrary to longstanding scientific evidence, as the FDA and CDC

have conclusively declared. As noted in the 2016 CDC Guideline endorsed by the FDA, there is


                                                 35
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 36 of 106 PageID #: 147



“extensive evidence” of the “possible harms of opioids (including opioid use disorder [an alternative

term for opioid addiction]).” The Guideline points out that “[o]pioid pain medication use presents

serious risks, including . . . opioid use disorder” and that “continuing opioid therapy for three (3)

months substantially increases risk for opioid use disorder.”

        140.    The FDA further exposed the falsity of the Pharmaceutical Defendants’ claims about

the low risk of addiction when it announced changes to the labels for certain opioids in 2013 and for

other opioids in 2016. In its announcements, the FDA found that “most opioid drugs have ‘high

potential for abuse’” and that opioids “are associated with a substantial risk of misuse, abuse, NOWS

[neonatal opioid withdrawal syndrome], addiction, overdose, and death.” According to the FDA,

because of the “known serious risks” associated with long-term opioid use, including “risks of

addiction, abuse, and misuse, even at recommended doses, and because of the greater risks of overdose

and death,” opioids should be used only “in patients for whom alternative treatment options” like

non-opioid drugs have failed. The FDA further acknowledged that the risk is not limited to patients

who seek drugs illicitly; addiction “can occur in patients appropriately prescribed [opioids].”

        141.    The Pharmaceutical Defendants negligently instructed doctors and patients that the

signs of addiction are actually signs of undertreated pain and should be treated by prescribing more

opioids. Defendants called this phenomenon “pseudo-addiction” – a term used by Dr. David Haddox,

and Dr. Russell Portenoy, KOLs for Cephalon, Endo, and Janssen. Defendants negligently claimed

that pseudo-addiction was substantiated by scientific evidence. Some examples of these negligent

claims are: (a) Cephalon sponsored Responsible Opioid Prescribing, which taught that behaviors such

as “requesting drugs by name,” “demanding or manipulative behavior,” seeing more than one doctor

to obtain opioids, and hoarding, are all signs of pseudo-addiction, rather than true addiction; (b)

Janssen sponsored, funded, and edited the Let’s Talk Pain website, which in 2009 stated: “pseudo-

addiction . . . refers to patient behaviors that may occur when pain is under-treated;” and (c) Endo


                                                   36
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 37 of 106 PageID #: 148



sponsored a National Initiative on Pain Control (NIPC) CME program titled Chronic Opioid

Therapy: Understanding Risk While Maximizing Analgesia, which promoted pseudo-addiction by

teaching that a patient’s aberrant behavior was the result of untreated pain.

        142.    The 2016 CDC Guideline rejects the concept of pseudo-addiction, explaining that

“[p]atients who do not experience clinically meaningful pain relief early in treatment . . . are unlikely

to experience pain relief with longer-term use,” and that physicians should reassess “pain and function

within 1 month” in order to decide whether to “minimize risks of long-term opioid use by

discontinuing opioids” because the patient is “not receiving a clear benefit.”

        143.    The Pharmaceutical Defendants recklessly and/or negligently instructed doctors and

patients that addiction risk screening tools, patient agreements, urine drug screens, and similar

strategies were very effective to identify and safely prescribe opioids to even those patients

predisposed to addiction. These misrepresentations were reckless because Pharmaceutical Defendants

directed them to general practitioners and family doctors who lack the time and expertise to closely

manage higher-risk patients on opioids. Pharmaceutical Defendants’ misrepresentations were intended

to make doctors more comfortable in prescribing opioids. Some examples of these claims are: (a) an

Endo supplement in the Journal of Family Practice emphasized the effectiveness of screening tools

to avoid addictions; (b) Cephalon sponsored a continuing medical education (“CME”) resentation

offered by Medscape in 2003 entitled Pharmacologic Management of Breakthrough or Incident Pain

that taught that “[c]linicians intimately involved with the treatment of patients with chronic pain

recognize that the majority of suffering patients lack interest in substance abuse” and “[t]he concern

about patients with chronic pain becoming addicted to opioids during long-term opioid therapy may

stem from confusion between physical dependence (tolerance) and psychological dependence

(addiction) that manifests as drug abuse”; and (c) Mallinckrodt’s C.A.R.E.S. (Collaborating and Acting

Responsibly to Ensure Safety) Alliance promoted a book entitled Defeat Chronic Pain Now! which


                                                   37
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 38 of 106 PageID #: 149



asserted as “[t]he bottom line” that “[o]nly rarely does opioid medication cause a true addiction when

prescribed appropriately to a chronic pain patient who does not have a prior history of addiction” and

as “fact[]” that “[i]t is very uncommon for a person with chronic pain to become ‘addicted’ to narcotics

IF (1) he doesn’t have a prior history of any addiction and (2) he only takes the medication to treat

pain”.

         144.   The 2016 CDC Guideline exposes the falsity of these misrepresentations, noting that

there are no studies assessing the effectiveness of risk mitigation strategies – such as screening tools,

patient contracts, urine drug testing, or pill counts widely believed by doctors to detect and deter abuse

– “for improving outcomes related to overdose, addiction, abuse, or misuse.” The Guideline

emphasizes that available risk screening tools “show insufficient accuracy for classification of patients

as at low or high risk for [opioid] abuse or misuse” and counsels that doctors “should not overestimate

the ability of these tools to rule out risks from long-term opioid therapy.”

         145.   To underplay the risk and impact of addiction and make doctors feel more comfortable

starting patients on opioids, Pharmaceutical Defendants falsely claimed that opioid dependence can

easily be solved by tapering, that opioid withdrawal was not difficult, and that there were no problems

in stopping opioids after long-term use.

         146.   Pharmaceutical Defendants negligently minimized the significant symptoms of opioid

withdrawal – which, as explained in the 2016 CDC Guideline, include drug cravings, anxiety, insomnia,

abdominal pain, vomiting, diarrhea, sweating, tremor, tachycardia (rapid heartbeat), spontaneous

abortion and premature labor in pregnant women, and the unmasking of anxiety, depression, and

addiction – and grossly understated the difficulty of tapering, particularly after long-term opioid use.

The 2016 CDC Guideline recognizes that the duration of opioid use and the dosage of opioids

prescribed should be “limit[ed]” to “minimize the need to taper opioids to prevent distressing or

unpleasant withdrawal symptoms,” because “physical dependence on opioids is an expected


                                                   38
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 39 of 106 PageID #: 150



physiologic response in patients exposed to opioids for more than a few days.” The Guideline further

states that “tapering opioids can be especially challenging after years on high dosages because of

physical and psychological dependence” and highlights the difficulties, including the need to carefully

identify “a taper slow enough to minimize symptoms and signs of opioid withdrawal” and to “pause[]

and restart[]” tapers depending on the patient’s response. The CDC also acknowledges the lack of any

“high-quality studies comparing the effectiveness of different tapering protocols for use when opioid

dosage is reduced or opioids are discontinued.”

        147.    The Pharmaceutical Defendants negligently claimed that doctors and patients could

increase opioid dosages indefinitely without added risk of addiction and other health consequences,

and failed to disclose the greater risks to patients at higher dosages. The ability to escalate dosages was

critical to Defendants’ efforts to market opioids for long-term use to treat chronic pain because, absent

this misrepresentation, doctors would have abandoned treatment when patients built up tolerance and

lower dosages did not provide pain relief. For example: (a) an Actavis patient brochure stated - “Over

time, your body may become tolerant of your current dose. You may require a dose adjustment to get

the right amount of pain relief. This is not addiction;” (b) Cephalon sponsored APF’s Treatment

Options: A Guide for People Living with Pain, claiming that some patients need larger doses of

opioids, with “no ceiling dose” for appropriate treatment of severe, chronic pain; (c) an Endo website,

painknowledge.com, claimed that opioid dosages may be increased until “you are on the right dose of

medication for your pain;” (d) an Endo pamphlet Understanding Your Pain: Taking Oral Opioid

Analgesics, stated “The dose can be increased. . . . You won’t ‘run out’ of pain relief;” and (e) a Janssen

patient education guide Finding Relief: Pain Management for Older Adults listed dosage limitations

as “disadvantages” of other pain medicines yet omitted any discussion of risks of increased opioid

dosages.

        148.    These and other representations were not true, as now confirmed by the FDA and


                                                    39
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 40 of 106 PageID #: 151



CDC. As the CDC explains in its 2016 Guideline, the “[b]enefits of high-dose opioids for chronic

pain are not established” while the “risks for serious harms related to opioid therapy increase at higher

opioid dosage.” More specifically, the CDC explains that “there is now an established body of

scientific evidence showing that overdose risk is increased at higher opioid dosages.” The CDC states

that “there is an increased risk for opioid use disorder, respiratory depression, and death at higher

dosages.” That is why the CDC advises doctors to “avoid increasing dosages” above 90 morphine

milligram equivalents per day.

        149.    The 2016 CDC Guideline reinforces earlier findings announced by the FDA. In 2013,

the FDA acknowledged “that the available data do suggest a relationship between increasing opioid

dose and risk of certain adverse events.” For example, the FDA noted that studies “appear to credibly

suggest a positive association between high-dose opioid use and the risk of overdose and/or overdose

mortality.”

        150.    This court has found that Plaintiffs have presented sufficient evidence to support a

finding that each Pharmaceutical Defendant engaged in misleading marketing activities that resulted

in a substantial increase in the supply of prescription opioids and proximately caused harm to

Plaintiffs. This court has also found that Plaintiffs in this case have produced evidence upon which a

jury could reasonably conclude that each Pharmaceutical Defendant failed to maintain effective

controls against diversion, and that these failures were a substantial factor in producing the harm

suffered by Plaintiffs. See Opinion and Order denying Janssen’s Motion for Summary Judgment, Case

1:17-md-02804-DAP, Doc #2567, filed 09/04/2019. See also Opinion and Order Regarding

Defendants’ Summary Judgment Motions on Causation, Case 1:17-md-02804-DAP, Doc #2578, Filed

09/09/2019.

        151.    Pharmaceutical Defendants’ marketing of the so-called abuse-deterrent properties of

some of their opioids created false impressions that these opioids can curb addiction and abuse.


                                                   40
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 41 of 106 PageID #: 152



Indeed, in a 2014 survey of 1,000 primary care physicians, nearly half reported that they believed

abuse-deterrent formulations are inherently less addictive.

        152.    Pharmaceutical Defendants have made misleading claims about the ability of their so-

called abuse-deterrent opioid formulations to deter abuse. For example, Endo’s advertisements for

the 2012 reformulation of Opana ER negligently claimed that it was designed to be crush resistant, in

a way that suggested it was more difficult to abuse. The FDA warned in a 2013 letter that there was

no evidence Endo’s design “would provide a reduction in oral, intranasal or intravenous abuse.”

Moreover, Endo’s own studies, which it failed to disclose, showed that Opana ER could still be ground

and chewed. Mallinckrodt advertised that “the physical properties of EXALGO may make it difficult

to extract the active ingredient using common forms of physical and chemical tampering, including

chewing, crushing and dissolving” and “XARTEMIS XR has technology that requires abusers to exert

additional effort to extract the active ingredient from the large quantity of inactive deterrent

ingredients.

        153.    In a 2016 settlement with the State of New York, Endo agreed not to make statements

in New York that Opana ER was “designed to be, or is crush resistant.” New York found those

statements false and negligent because there was no difference in the ability to extract the narcotic

from Opana ER. Similarly, the 2016 CDC Guideline states that “[n]o studies” support the notion that

“abuse-deterrent technologies [are] a risk mitigation strategy for deterring or preventing abuse,” noting

that the technologies – even when they work – “do not prevent opioid abuse through oral intake, the

most common route of opioid abuse, and can still be abused by non-oral routes.”

        154.    These numerous, longstanding misrepresentations minimizing the risks of long-term

opioid use persuaded doctors and patients to discount or ignore the true risks. Pharmaceutical

Defendants also had to persuade them that there was a significant upside to long-term opioid use. But

as the 2016 CDC Guideline makes clear, there is “insufficient evidence to determine the long-term


                                                   41
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 42 of 106 PageID #: 153



benefits of opioid therapy for chronic pain.” In fact, the CDC found that “[n]o evidence shows a

long-term benefit of opioids in pain and function versus no opioids for chronic pain with outcomes

examined at least 1 year later (with most placebo-controlled randomized trials ≤ 6 weeks in duration)”

and that other treatments were more or equally beneficial and less harmful than long-term opioid use.

The FDA, too, has recognized the lack of evidence to support long-term opioid use. In 2013, the FDA

stated that it was “not aware of adequate and well-controlled studies of opioids use longer than 12

weeks.” Despite this, Defendants negligently and misleadingly touted the benefits of long-term opioid

use and misleadingly suggested that these benefits were supported by scientific evidence. Not only

have Defendants failed to correct these false claims, they continue to make them today.

       155.     For example, the Pharmaceutical Defendants falsely and recklessly, and/or negligently

claimed that long-term opioid use improved patients’ function and quality of life, including the

following misrepresentations: (a) an Actavis advertisement claimed that the use of Kadian to treat

chronic pain would allow patients to return to work, relieve “stress on your body and your mental

health,” and help patients enjoy their lives; (b) an Endo advertisement claimed that the use of Opana

ER for chronic pain would allow patients to perform demanding tasks, portraying seemingly healthy,

unimpaired persons; (c) a Janssen patient education guide Finding Relief: Pain Management for Older

Adults stated as “a fact” that “opioids may make it easier for people to live normally” such as sleeping

peacefully, working, recreating, having sex, walking, and climbing stairs; (d) Responsible Opioid

Prescribing, by Cephalon and Endo, taught that relief of pain by opioids, by itself, improved patients’

function; (e) Cephalon sponsored APF’s Treatment Options: A Guide for People Living with Pain,

which counseled patients that opioids “give [pain patients] a quality of life we deserve”; (f) Endo’s

NIPC website painknowledge.com claimed that with opioids, “your level of function should improve;

you may find you are now able to participate in activities of daily living, such as work and hobbies,

that you were not able to enjoy when your pain was worse”; (g) Endo CMEs titled Persistent Pain in


                                                  42
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 43 of 106 PageID #: 154



the Older Patient claimed that chronic opioid therapy had been “shown to reduce pain and improve

depressive symptoms and cognitive functioning”; (h) Janssen sponsored, funded, and edited a website,

Let’s Talk Pain, in 2009, which featured an interview edited by Janssen claiming that opioids allowed

a patient to “continue to function”; (i) Cephalon’s, Endo’s, and Janssen’s sales representatives

conveyed the message that opioids will improve patient function; and (m) Mallinckrodt’s website

claims that “[t]he effective pain management offered by our medicines helps enable patients to stay in

the workplace, enjoy interactions with family and friends, and remain an active member of society.”

        156.     These claims find no support in the scientific literature. The 2016 CDC Guideline

concluded that “there is no good evidence that opioids improve pain or function with long-term use,

and . . . complete relief of pain is unlikely.” The CDC reinforced this conclusion throughout its 2016

Guideline:

        •    “No evidence shows a long-term benefit of opioids in pain and function versus no opioids
             for chronic pain with outcomes examined at least 1 year later . . .”

        •    “Although opioids can reduce pain during short-term use, the clinical evidence review
             found insufficient evidence to determine whether pain relief is sustained and whether
             function or quality of life improves with long-term opioid therapy.”

        •    “[E]vidence is limited or insufficient for improved pain or function with long-term use of
             opioids for several chronic pain conditions for which opioids are commonly prescribed,
             such as low back pain, headache, and fibromyalgia.”

        157.     The CDC also noted that the risks of addiction and death “can cause distress and

inability to fulfill major role obligations.” As a matter of common sense (and medical evidence), drugs

that can kill patients or commit them to a life of addiction or recovery do not improve their function

and quality of life.

        158.     The 2016 CDC Guideline was not the first time a federal agency repudiated the

Pharmaceutical Defendants’ claim that opioids improved function and quality of life. In 2010, the

FDA warned one opioid manufacturer that it was “not aware of substantial evidence or substantial



                                                  43
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 44 of 106 PageID #: 155



clinical experience demonstrating that the magnitude of the effect of the drug has in alleviating pain,

taken together with any drug-related side effects patients may experience . . . results in any overall

positive impact on a patient’s work, physical and mental functioning, daily activities, or enjoyment of

life.” In 2008, the FDA sent a warning letter to another opioid manufacturer making it clear “that [the

claim that] patients who are treated with the drug experience an improvement in their overall function,

social function, and ability to perform daily activities . . . has not been demonstrated by substantial

evidence or substantial clinical experience.”

        159.    The Pharmaceutical Defendants also negligently and misleadingly emphasized or

exaggerated the risks of competing products like NSAIDs, so that doctors and patients would look to

opioids first for the treatment of chronic pain. For example, APF’s A Policymaker’s Guide to

Understanding Pain & Its Management, sponsored by Cephalon, warned that risks of NSAIDs

increase if “taken for more than a period of months” and (falsely) attributed 10,000 to 20,000 deaths

annually to NSAID overdose, with no corresponding warning for opioids.

        160.    Once again, these misrepresentations by Defendants contravene pronouncements by

and guidance from the FDA and CDC based on the scientific evidence. Indeed, the FDA changed the

labels for ER/LA opioids in 2013 and IR opioids in 2016 to state that opioids should only be used as

a last resort “in patients for which alternative treatment options” like non-opioid drugs “are

inadequate.” The 2016 CDC Guideline states that NSAIDs, not opioids, should be the first-line

treatment for chronic pain, particularly arthritis and lower back pain.

        161.    Each Pharmaceutical Defendant has fraudulently, recklessly, and negligently marketed

its opioids on numerous occasions. In addition to the specific representations and misconduct outlined

above, Plaintiffs state the following:

        Cephalon

        162.    Cephalon negligently marketed its opioids Actiq and Fentora for chronic pain even


                                                   44
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 45 of 106 PageID #: 156



though the FDA has expressly limited their use to the treatment of cancer pain in opioid- tolerant

individuals. Both Actiq and Fentora are extremely powerful fentanyl-based IR opioids. Neither is

approved for or has been shown to be safe or effective for chronic pain. Indeed, the FDA expressly

prohibited Cephalon from marketing Actiq for anything but cancer pain, and refused to approve

Fentora for the treatment of chronic pain because of the potential harm, including the high risk of

“serious and life-threatening adverse events” and abuse – which are greatest in non-cancer patients.

The FDA also issued a Public Health Advisory in 2007 emphasizing that Fentora should only be used

for cancer patients who are opioid-tolerant and should not be used for any other conditions, such as

migraines, post-operative pain, or pain due to injury.

        163.    Despite this, Cephalon conducted and continues to conduct a well-funded campaign

to promote Actiq and Fentora for chronic pain and other non-cancer conditions for which it was not

approved, appropriate, or safe. As part of this campaign, Cephalon used CMEs, speaker programs,

KOLs, journal supplements, and detailing by its sales representatives to give doctors the false

impression that Actiq and Fentora are safe and effective for treating non-cancer pain. For example:

(a) Cephalon paid to have a CME it sponsored, Opioid-Based Management of Persistent and Breakthrough

Pain, published in a supplement of Pain Medicine News in 2009, instructing doctors that “clinically, broad

classification of pain syndromes as either cancer or noncancer-related has limited utility” and

recommended Actiq and Fentora for patients with chronic pain; (b) Cephalon’s sales representatives

set up hundreds of speaker programs for doctors, including many non-oncologists, which promoted

Actiq and Fentora for the treatment of non-cancer pain; and (c) in December 2011, Cephalon widely

disseminated a journal supplement entitled “Special Report: An Integrated Risk Evaluation and Mitigation

Strategy for Fentanyl Buccal Tablet (FENTORA) and Oral Transmucosal Fentanyl Citrate (ACTIQ)” to

Anesthesiology News, Clinical Oncology News, and Pain Medicine News – three publications that are sent to

thousands of anesthesiologists and other medical professionals – that openly promotes Fentora for


                                                   45
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 46 of 106 PageID #: 157



“multiple causes of pain” and not just cancer pain.

        164.     Cephalon’s marketing gave doctors and patients the false impression that Actiq and

Fentora were not only safe and effective for treating chronic pain, but were also approved by the FDA

for such uses.

        165.     In summary, Defendant Cephalon made and/or disseminated untrue, false and

deceptive statements, and concealed material facts in such a way to make their statements deceptive,

including, but not limited to, the following:

          a. Creating, sponsoring, and assisting in the distribution of patient education materials that

               contained deceptive statements;

          b. Sponsoring and assisting in the distribution of publications that promoted the deceptive

               concept of pseudo-addiction, even for high-risk patients;

          c. Developing and disseminating scientific studies that deceptively concluded opioids are

               safe and effective for the long-term treatment of chronic, non-cancer pain in conjunction

               with Cephalon’s potent rapid-onset opioids;

          d. Providing needed financial support to pro-opioid pain organizations that made deceptive

               statements, including in patient education materials, concerning the use of opioids to

               treat chronic, non-cancer pain;

          e. Endorsing and assisting in the distribution of CMEs containing deceptive statements

               concerning the use of opioids to treat chronic, non-cancer pain;

          f. Endorsing and assisting in the distribution of CMEs containing deceptive statements

               concerning the use of Cephalon’s rapid-onset opioids;

          g. Directing its marketing of Cephalon’s rapid-onset opioids to a wide range of medical

               providers, including general practitioners, neurologists, sports medicine specialists, and

               workers’ compensation programs, serving chronic pain patients;


                                                   46
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 47 of 106 PageID #: 158



          h. Making deceptive statements concerning the use of Cephalon’s opioids to treat chronic,

               non-cancer pain to prescribers through in-person detailing and speakers’ bureau events,

               when such uses are unapproved and unsafe; and

          i.   Making deceptive statements concerning the use of opioids to treat chronic non-cancer

               pain to prescribers through in-person detailing and speakers’ bureau events.

        Actavis

        166.    In West Virginia and nationwide, Actavis is engaged in the manufacture, promotion,

distribution, and sale of opioids such as the branded drugs Kadian and Norco, a generic version of

Kadian, and generic versions of Duragesic and Opana.

        167.    Actavis acquired the rights to Kadian from King Pharmaceuticals, Inc. on December

30, 2008, and began marketing Kadian in 2009.

        168.    Actavis negligently promoted Kadian through its detailers and direct-to-physician

marketing. In 2010, an FDA-mandated “Dear Doctor” letter required Actavis to inform doctors that

“Actavis sales representatives distributed . . . promotional materials that . . . omitted and minimized

serious risks associated with [Kadian],” including the risk of “[m]isuse, [a]buse, and [d]iversion of

[o]pioids” and, specifically, the risk that “[o]pioid[s] have the potential for being abused and are sought

by drug abusers and people with addiction disorders and are subject to criminal diversion.”

        169.    The FDA warned Actavis that “[w]e are not aware of substantial evidence or

substantial clinical experience demonstrating that the magnitude of the effect of the drug [Kadian] has

in alleviating pain, taken together with any drug-related side effects patients may experience . . . results

in any overall positive impact on a patient’s work, physical and mental functioning, daily activities, or

enjoyment of life.”

        170.    In summary, Actavis made and/or disseminated deceptive statements, and concealed

material facts in such a way to make their statements deceptive, including, but not limited to, the


                                                    47
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 48 of 106 PageID #: 159



following:

         a. Making deceptive statements concerning the use of opioids to treat chronic non-cancer

              pain to prescribers through in-person detailing;

         b. Creating and disseminating advertisements that contained deceptive statements that

              opioids are safe and effective for the long-term treatment of chronic, non-cancer pain

              and that opioids improve quality of life;

         c. Creating and disseminating advertisements that concealed the risk of addiction in the

              long-term treatment of chronic, non-cancer pain; and

         d. Developing and disseminating scientific studies that deceptively concluded opioids are

              safe and effective for the long-term treatment of chronic, non-cancer pain and that

              opioids improve quality of life while concealing contrary data.

       Depomed

       171.     Depomed sales representatives misrepresented the safety and efficacy of its opioid

drugs to physicians. Depomed has, since at least October 2011, engaged in unsafe and/or unapproved

marketing of Lazanda and (with the acquisition from Janssen in January 2015) of Nucynta and

Nucynta ER.

       172.     Depomed sales representatives promoted Lazanda for unsafe and unapproved uses.

       173.     Lazanda is only indicated “for the management of breakthrough pain in cancer patients

18 years of age and older who are already receiving and who are tolerant to opioid therapy for their

underlying persistent cancer pain.” Despite the drug’s explicit limitation, Depomed actively promoted

Lazanda to physicians who do not treat cancer patients. Not only did Depomed instruct sales

representatives to promote Lazanda to non-cancer treating physicians, the Company also discouraged

sales representatives from marketing the drug to physicians treating cancer patients, even if the sales

representatives were successful in gaining these doctors' business.


                                                  48
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 49 of 106 PageID #: 160



        174.    When it launched Lazanda in 2011, the Company’s management, from the start,

disregarded the FDA’s limitations concerning Lazanda's usage, instructing its sales representatives to

target pain management physicians, particularly those who historically wrote large numbers of ROOs

and Lazanda-like drugs.

        175.    Sales representatives were pressured to target pain management physicians. Area

managers at Depomed regularly supplied sales representatives with lists of target physicians containing

few, if any, physicians treating cancer patients. Of the typical call list containing approximately 100

physicians, under five generally treated cancer patients.

        176.    Depomed also strongly discouraged sales representatives from targeting physicians

treating cancer patients. Sales representatives had to “make a case” for using any portion of their

allotted marketing money to call on cancer treating physicians. And employees who did call on cancer

treating physicians were disciplined.

        177.    One Depomed sales representative, who worked in the Los Angeles area, was

chastised by management for targeting, almost exclusively, physicians treating cancer patients despite

the fact that he had been very successful in generating business from these physicians. This

representative was reprimanded for targeting physicians who could prescribe Lazanda for its indicated

use, and was told to stop targeting these physicians, and to think about how well he could be doing if

he was targeting potentially higher writers. Depomed explicitly told sales representatives to market

only to non-cancer treating physicians by their managers, most notably Todd Wittenbach, the

company’s then head of sales for the United States.

        178.    Depomed sales representatives were also trained to deal with (rightful) pushback from

physicians. For example, when confronted with the common statement from a physician that “it’s

extremely rare that we see cancer patients,” Depomed trained sales representatives to divert the

conversation to the physician's use of other, similar medications. For example, sales representatives


                                                   49
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 50 of 106 PageID #: 161



were trained to respond by saying “well tell me about your patients taking Actiq,” and then extol the

relative benefits of switching those patients to Lazanda.

       179.    Due to the worsening headwinds within the opioid market, Depomed ultimately sold

Lazanda to Slán Medicinal Holdings on November 7, 2017.

       180.    Depomed sales representatives promoted Nucynta and Nucynta ER for unsafe and

unapproved uses.

       181.    On April 2, 2015, Depomed acquired from Janssen and its affiliates the U.S. rights to

the Nucynta franchise of pharmaceutical products for $1.05 billion in cash. The Nucynta franchise is

an opioid that includes Nucynta ER (tapentadol) extended release tablets indicated for the

management of pain, including neuropathic pain associated with diabetic peripheral neuropathy

(DPN), severe enough to require daily, around-the-clock, long-term opioid treatment, Nucynta IR

(tapentadol), an immediate release version of tapentadol, for management of moderate to severe acute

pain in adults, and Nucynta (tapentadol) oral solution, an approved oral form of tapentadol that has

not been commercialized.

       182.    Nucynta’s annual sales increased in the U.S. from $189.9 million in 2015 to

approximately $281.3 million in 2016, quickly becoming Depomed’s best-selling product. This marked

a 48% year-over-year growth in sales of Nucynta in just one year.

       183.    The marketing strategy causing the astronomical growth in sales, however, was fueled

by Depomed’s illegal practices in connection with its marketing of Nucynta for unsafe and

unapproved uses. In particular, Depomed promoted the use of opioids for all manner of pain

management while downplaying the drug’s addictive nature, often promoting the drug as a safer

alternative to opioids, despite this not being on the FDA label.

       184.    Further, Depomed promoted an increase in dosage while focusing on family

physicians and internal medicine doctors who were less knowledgeable about the dangers of opioids.


                                                  50
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 51 of 106 PageID #: 162



In February 2017, Depomed’s former CEO increased its sales force for the specific purpose of

targeting primary care physicians.

        185.    The FDA-approved labels for both Nucynta IR and Nucynta ER describe the

tapentadol molecule as “a substance with a high potential for abuse similar to other opioids including

fentanyl, hydrocodone, hydromorphone, methadone, morphine, oxycodone, and oxymorphone.”

Nowhere on the FDA-approved label does it say or mention that Nucynta is safer, more tolerable,

less abusive, or less addictive than other opioids. Despite this, Nucynta has a long history of its

manufacturer (formerly Janssen) claiming these benefits in its sales pitches and marketing.

        186.    Nonetheless, Depomed directed its sales representatives to market Nucynta for unsafe

and unapproved uses as a safer, less abusive, less addictive opioid that did not create the same euphoric

feeling as other opioids, even though this was not on the FDA-approved label.

        187.    Depomed management knew that the FDA-approved label for Nucynta contained no

information about it being safer, more tolerable, less addictive, or less abusive than alternative opioids,

and knew they could not market Nucynta this way. 245. On June 23, 2015 investor call, August

Moretti, Depomed's Senior Vice President and Chief Financial Officer, stated that “[a]lthough not in

the label, there’s a very low abuse profile and side effect rate.”

        188.    Additionally, in a March 14, 2015 presentation at the ROTH Conference, then

Depomed CEO Schoeneck stated: “The addiction profile is thought to be better. I can’t make a claim

around that because we don’t actually have that in the label.” In February 2017, Schoeneck also told

investors that Depomed was “initiating label enhancement studies, aimed at further differentiating

Nucynta by highlighting its respiratory depression and abuse potential profile. These labeling studies

will focus on the properties of the tapentadol molecule, and its uniqueness in the pain marketplace.”

The purpose of this was to “be able to get it hopefully into the label.”

        189.    Depomed’s marketing push was “Think Differently.” Sales representatives were told


                                                    51
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 52 of 106 PageID #: 163



that Nucynta is a “safer opioid.” They were told to tell physicians about Nucynta and its value to

patients in terms of, among other things, improved safety relative to other opioids on the market.

        190.    Depomed actively targeted primary care physicians with marketing presentations that

described Nucynta as a safer, less addictive, less abusive opioid that did not contain the same euphoric

feeling as other opioids. Depomed did not have FDA-approval to market Nucynta in this manner,

and also did not have any independent scientific evidence to support these claims.

        191.    Depomed represented that Nucynta was uniquely positioned to combat the negative

public sentiment against Opioids. Former President and CEO James Schoeneck described to investors

that Nucynta had “different properties than the other opioids, particularly when it comes to the kind

of activity that the CDC and others are most concerned about” and that “there'll be relatively little

impact on [Depomed] compared to where some other companies may fall in at.”

        192.    Depomed knew that it could not promote Nucynta as a safer, less addictive, less

abusive opioid that did not have the same euphoric feeling on patients because these properties were

not on its FDA-approved label. Despite this knowledge, Depomed trained its sales representatives to

use these marketing tactics to sell Nucynta, using the same sales team as Janssen had to promote

Nucynta, knowing that Janssen was being sued for, among other things, improperly marketing

Nucynta.

        193.    Due to the worsening headwinds within the Opioid market, Depomed ultimately

entered into a commercialization agreement with Collegium Pharmaceutical, Inc., for the NUCYNTA

brand on December 4, 2017.

        Endo

        194.    Endo develops, markets, and sells prescription drugs, including the branded opioids

Opana/Opana ER, Percodan, Percocet, and Zydone and generic opioids such as oxycodone,

oxymorphone, hydromorphone, and hydrocodone products in the U.S. and West Virginia.


                                                  52
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 53 of 106 PageID #: 164



        195.      Endo misrepresented the benefits of opioids for chronic pain. In addition to the

numerous examples of such misrepresentations outlined above, Endo distributed and made available

on its website www.opana.com, a pamphlet promoting Opana ER with photographs depicting patients

with physically demanding jobs, misleadingly implying that the drug would provide long-term pain-

relief and functional improvement.

        196.      A CME sponsored by Endo, entitled Persistent Pain in the Older Adult, also claimed

that withdrawal symptoms could be avoided by tapering a patient’s opioid dose by up to 20% for a

few days.

        197.      The State of New York, in a 2016 settlement agreement with Endo, found that opioid

“use disorders appear to be highly prevalent in chronic pain patients treated with opioids, with up to

40% of chronic pain patients treated in specialty and primary care outpatient centers meeting the

clinical criteria for an opioid use disorder.” Endo had claimed on its www.opana.com website that

“[m]ost healthcare providers who treat patients with pain agree that patients treated with prolonged

opioid medicines usually do not become addicted,” but the State of New York found no evidence for

that statement. Consistent with this, Endo agreed not to “make statements that . . . opioids generally

are non-addictive” or “that most patients who take opioids do not become addicted” in New York.

This agreement, however, did not extend to West Virginia.

        198.      In summary, Defendant Endo made and/or disseminated deceptive statements, and

concealed material facts in such a way to make their statements deceptive, including, but not limited

to, the following:

            a. Creating, sponsoring, and assisting in the distribution of patient education materials that

                contained deceptive statements;

            b. Creating and disseminating advertisements that contained deceptive statements

                concerning the ability of opioids to improve function long-term and concerning the


                                                    53
Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 54 of 106 PageID #: 165



          evidence supporting the efficacy of opioids long-term for the treatment of chronic, non-

          cancer pain;

     c. Creating and disseminating paid advertisement supplements in academic journals

          promoting chronic opioid therapy as safe and effective for long term use for high risk

          patients;

     d. Creating and disseminating advertisements that falsely and inaccurately conveyed the

          impression that Endo’s opioids would provide a reduction in oral, intranasal, or

          intravenous abuse;

     e. Disseminating misleading statements concealing the true risk of addiction and

          promoting the misleading concept of pseudoaddiction through Endo’s own unbranded

          publications and on internet sites Endo sponsored or operated;

     f. Endorsing, directly distributing, and assisting in the distribution of publications that

          presented an unbalanced treatment of the long-term and dose-dependent risks of

          opioids versus NSAIDs;

     g. Providing needed financial support to pro-opioid pain organizations – including over $5

          million to the organization responsible for many of the most egregious

          misrepresentations – that made deceptive statements, including in patient education

          materials, concerning the use of opioids to treat chronic, non-cancer pain;

     h. Targeting the elderly by assisting in the distribution of guidelines that contained

          deceptive statements concerning the use of opioids to treat chronic, non-cancer pain

          and misrepresented the risks of opioid addiction in this population;

     i.   Endorsing and assisting in the distribution of CMEs containing deceptive statements

          concerning the use of opioids to treat chronic, non-cancer pain;

     j.   Developing and disseminating scientific studies that deceptively concluded opioids are


                                              54
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 55 of 106 PageID #: 166



              safe and effective for the long-term treatment of chronic, non-cancer pain and that

              opioids improve quality of life, while concealing contrary data;

         k. Directly distributing and assisting in the dissemination of literature that contained

              deceptive statements concerning the use of opioids to treat chronic, non-cancer pain,

              including the concept of pseudo-addiction;

         l.   Creating, endorsing, and supporting the distribution of patient and prescriber education

              materials that misrepresented the data regarding the safety and efficacy of opioids for

              the long-term treatment of chronic, non-cancer pain, including known rates of abuse

              and addiction and the lack of validation for long-term efficacy; and

         m. Making deceptive statements concerning the use of opioids to treat chronic non-cancer

              pain to prescribers through in-person detailing.

       Mallinckrodt

       199.    In West Virginia and nationwide, Mallinckrodt is engaged in the manufacture,

promotion, distribution, and sale of opioids such as Roxicodone, Exalgo, Xartemis XR, as well

as oxycodone and other generic opioids.

       200.    Mallinckrodt engaged in widespread conduct aimed at vastly increasing profits

resulting from the sale of opioid drugs by increasing prescriber demand, increasing

patient demand, facilitating insurance coverage, and nurturing the thriving black market for

opioid drugs by concealing evidence of drug diversion.

       201.    Upon      information    and    belief, Mallinckrodt promoted the use of opioids for

chronic pain through “detailers,” who were sales representatives who visited individual physicians and

their staff in their offices and small group speaker programs. Mallinckrodt sales representatives

misrepresented the safety and efficacy of its opioid drugs to physicians.

       202.    Mallinckrodt provided substantial funding to purportedly neutral organizations which


                                                  55
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 56 of 106 PageID #: 167



disseminated false messaging about opioids. For example, until at least February 2009, Mallinckrodt

provided an educational grant to Pain- Topics.org, a now-defunct website that touted itself as “a

noncommercial resource for HCPs, providing open access to clinical news, information, research, and

education for a better understanding of evidence-based pain-management practices.”

        203.    In November 2016, Mallinckrodt paid Dr. Scott Gottlieb (“Gottlieb”), the new

commissioner of the FDA, $22,500 for a speech in London, shortly after the U.S. presidential election.

Gottlieb has also received money from the HDA, an industry-funded organization that pushes the

agenda of large pharmaceutical wholesalers, and he has often criticized efforts aimed at regulating the

pharmaceutical opioid market.

        204.    Mallinckrodt, combined with five other opioids manufacturers, made payments

exceeding $140,000 to ten members of the ACPA Advisory Board.

        205.    Mallinckrodt’s aggressive and misleading marketing to prescribers and consumers,

development of fake scientific substantiation and literature, and failure to prevent, monitor, identify,

and report drug diversion, all contributed to a vast increase in opioid overuse and addiction.

        206.    Mallinckrodt, plc, Mallinckrodt, LLC and SpecGx, LLC and their subsidiaries are

“Pharmaceutical Defendants” as used in the existing complaint. Plaintiffs adopt all allegations and

causes of action alleged against the Pharmaceutical Defendants in the existing complaint.

        Par Pharmaceutical

        207.    Par Pharmaceutical is an affiliate of Defendants Endo Health Solutions Inc. (“EHS”)

and Endo Pharmaceuticals, Inc. (“EPI). EHS, EPI, and Par Pharmaceutical, and their DEA registrant

subsidiaries and affiliates (collectively, “Endo”), manufacture opioids sold throughout the United

States. Plaintiffs adopt all allegations and causes of action alleged against Endo and the Pharmaceutical

Defendants alleged in the existing complaint against Par Pharmaceutical.

        Johnson & Johnson Defendants

                                                   56
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 57 of 106 PageID #: 168



        208.     Since at least the mid 1990s, the Johnson & Johnson Defendants (hereinafter referred

to “J&J”, Johnson & Johnson, Janssen and Normaco, developed, produced marketed, promoted, and

sold opioid drugs and the ingredients for opioid drugs across the nation. Although changes in

corporate structure and ownership evolved during the Opioid Crisis, the Johnson & Johnson

Defendants independently and in concert contributed to the public nuisance created by their tortious

acts.

        209.     Noramco was a wholly owned subsidiary of J&J and its manufacturer of active

pharmaceutical ingredients until July 2016 when J&J sold its interests to SK Capital. All allegations

pertaining to J&J also apply to Noramco. Moreover, Noramco is a Pharmaceutical Defendant, and all

allegations against the Pharmaceutical Defendants herein apply equally to Noramco.

        210.     Janssen is a wholly owned subsidiary of J&J and its manufacturer of opioid drugs. All

allegations pertaining to J&J also apply to Noramco. Moreover, Noramco is a Pharmaceutical

Defendant, and all allegations against the Pharmaceutical Defendants herein apply equally to

Noramco.

        211.     In addition to the numerous specific allegations outlined above, Janssen disseminated

deceptive statements, and concealed material facts in such a way to make their statements deceptive,

including, but not limited to, the following:

          a. Creating, sponsoring, and assisting in the distribution of patient education materials that

               contained deceptive statements;

          b. Directly disseminating deceptive statements through internet sites over which Janssen

               exercised final editorial control and approval stating that opioids are safe and effective

               for the long-term treatment of chronic, non-cancer pain and that opioids improve quality

               of life, while concealing contrary data;

          c. Disseminating deceptive statements concealing the true risk of addiction and promoting


                                                    57
Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 58 of 106 PageID #: 169



          the deceptive concept of pseudo-addiction through internet sites over which Janssen

          exercised final editorial control and approval;

     d. Promoting opioids for the treatment of conditions for which Janssen knew, due to the

          scientific studies it conducted, that opioids were not efficacious and concealing this

          information;

     e. Sponsoring, directly distributing, and assisting in the dissemination of patient education

          publications over which Janssen exercised final editorial control and approval, which

          presented an unbalanced treatment of the long-term and dose-dependent risks of

          opioids versus NSAIDs;



     f. Targeting the elderly by assisting in the distribution of guidelines that contained

          deceptive statements concerning the use of opioids to treat chronic, non-cancer pain

          and misrepresented the risks of opioid addiction in this population;

     g. Targeting the elderly by sponsoring, directly distributing, and assisting in the

          dissemination of patient education publications targeting this population that contained

          deceptive statements about the risks of addiction and the adverse effects of opioids, and

          made false statements that opioids are safe and effective for the long-term treatment of

          chronic, non-cancer pain and improve quality of life, while concealing contrary data;

     h. Endorsing and assisting in the distribution of CMEs containing deceptive statements

          concerning the use of opioids to treat chronic, non-cancer pain;

     i.   Directly distributing and assisting in the dissemination of literature written that

          contained deceptive statements concerning the use of opioids to treat chronic, non-

          cancer pain, including the concept of pseudo-addiction;

     j.   Creating, endorsing, and supporting the distribution of patient and prescriber education


                                               58
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 59 of 106 PageID #: 170



               materials that misrepresented the data regarding the safety and efficacy of opioids for

               the long-term treatment of chronic, non-cancer pain, including known rates of abuse

               and addiction and the lack of validation for long-term efficacy;

          k. Targeting veterans by sponsoring and disseminating patient education marketing

               materials that contained deceptive statements concerning the use of opioids to treat

               chronic, non-cancer pain; and

          l.   Making deceptive statements concerning the use of opioids to treat chronic, non-cancer

               pain to prescribers through in-person detailing.

        212.    Moreover, as part of its marketing, promotion, and sale of opioid drugs, J&J

specifically manufactured and sold opioid drugs through Janssen as part of its pain franchise, including

(i) Duragesic transdermal patch made out of the active pharmaceutical ingredient (“API”) fentanyl; (ii)

Ultram and Ultram Extended Release (“ER”) tablets made out of the APIs tramadol and

acetaminophen; (iii)Ultracet – tablets made out of the APIs, tramadol and acetaminophen; (iv)

Nucynta and Nucynta ER – tablets made out of the API, tapentadol; (v) Tylenol with Codeine-tablets

made out of the APIs, acetaminophen and codeine; (vi) Tylox- capsules made out of the APIs

acetaminophen and oxycodone. See Finding of Fact No.4, Judgement After Non-Jury Trial in

Oklahoma v. Johnson & Johnson, Case No. CJ-2017-816.

        213.    This court has found that sufficient evidence has been presented in this case to support

a finding that Jansen engaged in misleading marketing activities that resulted in a substantial increase

in the supply of prescription opioids and proximately caused harm to Plaintiffs. Additionally, this court

has found that the record presented so far in this case could allow a jury to reasonably conclude that

Janssen’s unbranded marketing efforts were a substantial factor in producing the harm alleged by

Plaintiffs. Further, this court has found that evidence has been produced upon which a jury could

reasonably conclude that Janssen failed to maintain effective controls against diversion, and that these


                                                   59
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 60 of 106 PageID #: 171



failures were a substantial factor in producing the harm suffered by plaintiffs. See Opinion and Order

Denying Janssen’s Motion for Summary Judgment, Case 1:17-md-02804-DAP, Doc #2567, filed

09/09/2019.

       214.    Dr. Paul Janssen, the founder of Janssen Pharmaceutica, now a subsidiary of J&J,

originally invented fentanyl in the 1950s. Fentanyl, an extremely powerful opioid, is a major factor in

the opioid crisis, related to rising numbers of overdose deaths as well as the increasing prevalence of

NAS. See Finding of Fact No. 5, Judgement After Non-Jury Trial in Oklahoma v. Johnson & Johnson,

Case No. CJ-2017-816.

       215.    Janssen’s opioid marketing, in its multitude of forms, was false, deceptive, and

misleading. These marketing activities targeted both the public at large as well as physicians and the

medical community directly. See Finding of Fact No. 44, Judgement After Non-Jury Trial in Oklahoma

v. Johnson & Johnson, Case No. CJ-2017-816.

       216.    Additionally, misinformation from Janssen’s direct marketing to doctors influenced

the medical community’s prescribing practices and perception of the dangers of opioids, and

encouraged doctors liberally and aggressively write a higher number of opioid prescriptions. The rapid

increase in the prescribing and sale of opioid drugs is directly and causally linked to negative

consequences of the opioid epidemic including addiction and overdose deaths as well as rising rates

of NAS and children entering the child welfare system. See Findings of Fact No. 53 and 55, Judgement

After Non-Jury Trial in Oklahoma v. Johnson & Johnson, Case No. CJ-2017-816.

       217.    Upon information and belief, Janssen actively conspired with other pharmaceutical

manufacturer and distributor defendants to significantly increase the supply of powerful opioid drugs

in the market, thereby exacerbating the opioid epidemic. See Findings of Fact No. 6 through 15,

Judgement After Non-Jury Trial in Oklahoma v. Johnson & Johnson, Case No. CJ-2017-816.

In a quest to dominate the growing opioid market, J&J grew poppies in Tasmania, Australia and


                                                  60
  Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 61 of 106 PageID #: 172



imported and sold APIs derived from these poppies necessary for the manufacture of opioid drugs to

other manufacturer defendants. See Findings of Fact No.9 through 11, Judgement After Non-Jury

Trial in Oklahoma v. Johnson & Johnson, Case No. CJ-2017-816.

       218.    Beginning in 1990 and continuing until at least 2016, J&J wholly owned two

subsidiaries, Noramco and Tasmanian Alkaloids Limited (“Tasmanian Alkaloids”), which supplied

opioid manufacturers with the raw ingredients necessary to meet the growing demand for powerful

opioid drugs as the opioid epidemic increased in severity. See Findings of Fact No. 11, Judgement

After Non-Jury Trial in Oklahoma v. Johnson & Johnson, Case No. CJ-2017-816.

       219.    As the opioid crisis worsened, Tasmanian Alkaloids engaged in the cultivation,

breeding, and processing of opium poppy plants into compounds necessary for the production of

opioid APIs in Tasmania. These raw ingredients were then imported to the United States by Noramco.

See Findings of Fact No. 9 through 11, Judgement After Non-Jury Trial in Oklahoma v. Johnson &

Johnson, Case No. CJ-2017-816.

       220.    Noramco imported the raw ingredients produced by Tasmanian Alkaloids to the

United States, processed the raw ingredients into opioid APIs, and sold these APIs to opioid

manufacturers. See Findings of Fact No. 12, Judgement After Non-Jury Trial in Oklahoma v. Johnson

& Johnson, Case No. CJ-2017-816.

       221.    Upon information and belief, Johnson & Johnson’s activities in the production of raw

opioid APIs included the development of the Norman Poppy, a strain of the plant containing high

levels of the compound Thebaine, which is a critical ingredient for the production of oxycodone,

oxymorphone, nalbuphine, naloxone, naltrexone, and buprenorphine. See Finding of Fact No. 14,

Judgement After Non-Jury Trial in Oklahoma v. Johnson & Johnson, Case No. CJ-2017-816

       222.    Upon information and belief, the high-Thebaine Norman Poppy was patented by

Tasmanian Alkaloids in 1994 and “was a transformational technology that enabled the growth of


                                                61
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 62 of 106 PageID #: 173



oxycodone”. See Finding of Fact No. 11, Judgement After Non-Jury Trial in Oklahoma v. Johnson &

Johnson, Case No. CJ-2017-816

       223.    Upon information and belief, Noramco sold opioid APIs to various other opioid

manufacturers, including Teva and “all seven of the top US generic companies” through “long-term

agreements.” See Finding of Fact No. 14, Judgement After Non-Jury Trial in Oklahoma v. Johnson &

Johnson, Case No. CJ-2017-816

       224.    Upon information and belief, by 2016, when J&J transferred Noramco and Tasmanian

Alkaloids to a private investment firm, Noramco was one of the nation’s top suppliers of opioid APIs.

In a 2015 presentation to potential buyers of the company, Noramco was described to potential buyers

as the “#1 supplier of Narcotic APIs in the United States, the world’s largest market.” The same

presentation lists Net Trade Sales for several of Noramco’s APIs, including $94 million in Oxycodone

and $52 million in hydrocodone in 2014 alone.

       225.    Upon information and belief, J&J’s supplying of raw opioid ingredients enabled

manufacturer defendants to meet the growing demand for powerful and dangerous opioid drugs

formed in the wake of the pharmaceutical industry’s misleading mass marketing of opioid drugs to the

medical community and directly to the public. By enabling the large-scale manufacture of these drugs,

J&J conspired to create an opioid epidemic, addicting millions of Americans to opioid drugs and

significantly increasing instances of NAS in the U.S.

       Invidior

       226.    Invidior manufactures and distributes buprenorphine-based prescription drugs for

treatment of opioid dependence. Buprenorphine is a Schedule III drug. The company offers

medication under the brand name Suboxone and sublingual tablets under the brand name Subutex.

Indivor, Inc. has manufactured and/or labeled Buprenorphine shipped to West Virginia. Plaintiffs

adopt all allegations and causes of action alleged against the Pharmaceutical Defendants alleged in the


                                                  62
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 63 of 106 PageID #: 174



existing complaint against Invidior.



       227.    As demonstrated by the allegations above, the Pharmaceutical Defendants, both

individually and collectively, made, promoted, and profited from their misrepresentations about the

risks and benefits of opioids for chronic pain even though they knew that their misrepresentations

were false and negligent. The history of opioids, as well as research and clinical experience over the

last 20 years, established that opioids were highly addictive and responsible for a long list of very

serious adverse outcomes. The FDA and other regulators warned these Defendants of this, and these

Defendants had access to scientific studies, detailed prescription data, and reports of adverse events,

including reports of addiction, hospitalization, and deaths – all of which made clear the harms from

long-term opioid use and that patients are suffering from addiction, overdoses, and death in alarming

numbers.

       228.    The Pharmaceutical Defendants’ fraudulent, reckless, and negligent marketing scheme

caused and continues to cause doctors in West Virginia to prescribe opioids for chronic pain

conditions such as back pain, headaches, arthritis, and fibromyalgia. Absent these Defendants’

negligent marketing scheme, these doctors would not have prescribed as many opioids. These

Defendants’ negligent marketing scheme also caused and continues to cause patients to purchase and

use opioids for their chronic pain believing they are safe and effective. Absent these Defendants’

negligent marketing scheme, fewer patients would be using opioids long-term to treat chronic pain,

and those patients using opioids would be using less of them.

       229.    The Pharmaceutical Defendants’ fraudulent, reckless, and negligent marketing has

caused and continues to cause the prescribing and use of opioids to explode. Indeed, this dramatic

increase in opioid prescriptions and use corresponds with the dramatic increase in Defendants’

spending on their negligent marketing scheme. Defendants’ spending on opioid marketing totaled


                                                  63
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 64 of 106 PageID #: 175



approximately $91 million in 2000. By 2011, that spending had tripled to $288 million.

        230.    The escalating number of opioid prescriptions written by doctors who were deceived

by the Pharmaceutical Defendants’ marketing scheme is the cause of a correspondingly dramatic

increase in opioid addiction, overdose, and death throughout the U.S. and West Virginia. In August

2016, the U.S. Surgeon General published an open letter to be sent to physicians nationwide, enlisting

their help in combating this “urgent health crisis” and linking that crisis to negligent marketing. He

wrote that the push to aggressively treat pain, and the “devastating” results that followed, had

“coincided with heavy marketing to doctors . . . [m]any of [whom] were even taught – incorrectly –

that opioids are not addictive when prescribed for legitimate pain.”

        231.    Scientific evidence demonstrates a strong correlation between opioid prescriptions and

opioid abuse. In a 2016 report, the CDC explained that “[o]pioid pain reliever prescribing has

quadrupled since 1999 and has increased in parallel with [opioid] overdoses.” Patients receiving

prescription opioids for chronic pain account for the majority of overdoses. For these reasons, the

CDC concluded that efforts to rein in the prescribing of opioids for chronic pain are critical “to reverse

the epidemic of opioid drug overdose deaths and prevent opioid-related morbidity.”

        232.    Contrary to the Pharmaceutical Defendants’ misrepresentations, most opioid

addiction begins with legitimately prescribed opioids, and therefore could have been prevented had

Defendants’ representations to prescribers been truthful. In 2011, 71% of people who abused

prescription opioids got them through friends or relatives, not from pill mills, drug dealers or the

internet. Numerous doctors and substance abuse counselors note that many of their patients who

misuse or abuse opioids started with legitimate prescriptions, confirming the important role that

doctors’ prescribing habits have played in the opioid epidemic.

        233.    The Pharmaceutical Defendants also failed to prevent diversion of the drugs they

manufactured, and to monitor, report, and prevent suspicious orders of prescription opioids in


                                                   64
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 65 of 106 PageID #: 176



accordance with federal law.

        234.    Endo has been cited for its failure to set up an effective system for identifying and

reporting suspicious prescribing. In its settlement agreement with Endo, the State of New York found

that Endo failed to require sales representatives to report signs of abuse, diversion, and inappropriate

prescribing; paid bonuses to sales representatives for detailing prescribers who were subsequently

arrested or convicted for illegal prescribing; and failed to prevent sales representatives from visiting

prescribers whose suspicious conduct had caused them to be placed on a no-call list.

        235.    The DEA also targeted Mallinckrodt in 2011 about its failure to report suspicious

orders of pills, as many as 500 million of which ended up in Florida between 2008 and 2012. Federal

prosecutors summarized the case by saying that everyone at Mallinckrodt knew what was going on

but did not think they had a duty to report it.

        236.    In the press release accompanying the settlement, the Department of Justice stated

that Mallinckrodt did not meet its obligations to detect and notify the DEA of suspicious orders of

controlled substances such as oxycodone, the abuse of which is part of the current opioid epidemic.

The DOJ went on to state that these suspicious order monitoring requirements exist to prevent

excessive sales of controlled substances, like oxycodone, that Mallinckrodt’s actions and omissions

formed a link in the chain of supply that resulted in millions of oxycodone pills being sold on the

street, and that manufacturers and distributors have a crucial responsibility to ensure that controlled

substances do not get into the wrong hands.

        237.    The Department of Justice imposed fines against Mallinckrodt for $35 million for

failure to report suspicious orders of controlled substances, including opioids, and for violating

recordkeeping requirements. Moreover, at all times relevant to this Complaint, the Pharmaceutical

Defendants took steps to avoid detection of and to fraudulently conceal their negligent marketing and

unlawful, unfair, and fraudulent conduct. For example, the Pharmaceutical Defendants disguised their


                                                  65
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 66 of 106 PageID #: 177



own role in the negligent marketing of chronic opioid therapy by funding and working through third

parties like professional societies and KOLs. These Defendants purposefully hid behind the assumed

credibility of these individuals and organizations and relied on them to vouch for the accuracy and

integrity of Defendants’ false and negligent statements about the risks and benefits of long-term opioid

use for chronic pain.

        238.    The Pharmaceutical Defendants also never disclosed their role in shaping, editing, and

approving the content of information and materials disseminated by these third parties. These

Defendants exerted considerable influence on these promotional and “educational” materials in

emails, correspondence, and meetings with KOLs, fake independent groups, and public relations

companies that were not, and have not yet become, public. For example, painknowledge.org, which

is run by the NIPC, did not disclose Endo’s involvement. Other Pharmaceutical Defendants, such as

Janssen, ran similar websites that masked their own direct role.

        239.    Finally, the Pharmaceutical Defendants manipulated their promotional materials and

the scientific literature to make it appear that these items were accurate, truthful, and supported by

objective evidence when they were not. These Defendants distorted the meaning or import of studies

they cited and offered them as evidence for propositions the studies did not support. The lack of

support for these Defendants’ negligent messages was not apparent to medical professionals who

relied upon them in making treatment decisions.

        240.    Thus, the Pharmaceutical Defendants successfully concealed from the medical

community and patients facts sufficient to arouse suspicion of the claims that the Plaintiffs now assert.

Plaintiffs did not know of the existence or scope of Defendants’ industry-wide fraud and could not

have acquired such knowledge earlier through the exercise of reasonable diligence.



                DISTRIBUTOR DEFENDANTS’ WRONGFUL CONDUCT


                                                   66
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 67 of 106 PageID #: 178



        241.    The supply chain for prescription opioids begins with the manufacture and packaging

of the pills. The manufacturers then transfer the pills to distribution companies, including Defendants

Cardinal, McKesson, and AmerisourceBergen, which together account for 85-90 % of all revenues

from drug distribution in the United States, an estimated $378.4 billion in 2015. The distributors then

supply opioids to pharmacies, doctors, and other healthcare providers, which then dispense the drugs

to patients.

        242.    Manufacturer Defendants and Distributor Defendants share the responsibility for

controlling the availability of prescription opioids. Opioid “diversion” occurs whenever the supply

chain of prescription opioids is broken, and the drugs are transferred from a legitimate channel of

distribution or use, to an illegitimate channel of distribution or use. Diversion can occur at any point

in the opioid supply chain.

        243.    For example, at the wholesale level of distribution, diversion occurs whenever

distributors allow opioids to be lost or stolen in transit, or when distributors fill suspicious orders of

opioids from buyers, retailers, or prescribers. Suspicious orders include orders of unusually large size,

orders that are disproportionately large in comparison to the population of a community served by

the pharmacy, orders that deviate from a normal pattern, and/or orders of unusual frequency and

duration.

        244.    Diversion occurs through the use of stolen or forged prescriptions at pharmacies, or

the sale of opioids without prescriptions, including patients seeking prescription opioids under false

pretenses.

        245.    Opioid diversion occurs in the United States at an alarming rate. In recent years, the

number of people who take prescription opioids for non-medical purposes is greater than the number

of people who use cocaine, heroin, hallucinogens, and inhalants combined.

        246.    Every year, thousands of people in West Virginia misuse and abuse opioid pain


                                                   67
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 68 of 106 PageID #: 179



relievers that can lead to addiction, neonatal abstinence syndrome, overdose and death.

        247.    Within the last 20 years, the abuse of prescription narcotic pain relievers has emerged

as a public health crisis in the United States.

        248.    The dramatic rise in heroin use in recent years is a direct result of prescription opioid

diversion. The strongest risk factor for a heroin use disorder is prescription opioid use. In one national

study covering the period 2008 to 2010, 77.4% of the participants reported using prescription opioids

before initiating heroin use. Another study revealed that 75% of those who began their opioid abuse

in the 2000s started with prescription opioid. The CDC has reported that people who are dependent

on prescription opioid painkillers are 40 times more likely to become dependent on heroin.

        249.    Plaintiffs have been significantly damaged by the effects of the Distributor

Defendants’ opioid diversion.

        250.    Distributor Defendants have a duty to exercise reasonable care under the

circumstances. This involves a duty not to create a foreseeable risk of harm to others. Additionally,

one who engages in affirmative conduct, and thereafter realizes or should realize that such conduct

has created an unreasonable risk of harm to another, is under a duty to exercise reasonable care to

prevent the threatened harm.

        251.    In addition to having common law duties, the Distributor Defendants are governed

by the statutory requirements of the Controlled Substances Act (“CSA”), 21 U.S.C. § 801 et seq. and

its implementing regulations. These requirements were enacted to protect society from the harms of

drug diversion. The Distributor Defendants’ violations of these requirements show that they failed

to meet the relevant standard of conduct that society expects from them. The Distributor Defendants’

repeated, unabashed, and prolific violations of these requirements show that they have acted in total

reckless disregard.

        252.    By violating the CSA, the Distributor Defendants are also liable under the law of West


                                                   68
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 69 of 106 PageID #: 180



Virginia as herein alleged.

        253.    The CSA creates a legal framework for the distribution and dispensing of controlled

substances. Congress passed the CSA partly out of a concern about “the widespread diversion of

[controlled substances] out of legitimate channels into the illegal market.” H.R. Rep. No. 91-1444,

1970 U.S.C.C.A.N. at 4566, 4572.

        254.    Accordingly, the CSA acts as a system of checks and balances from the manufacturing

level through delivery of the pharmaceutical drug to the patient or ultimate user. Every person or

entity that manufactures, distributes, or dispenses opioids must obtain a “registration” with the DEA.

Registrants at every level of the supply chain must fulfill their obligations under the CSA, otherwise

controlled substances move from the legal to the illicit marketplace, and there is enormous potential

for harm to the public.

        255.    All opioid distributors are required to maintain effective controls against opioid

diversion. They are also required to create and use a system to identify and report downstream

suspicious orders of controlled substances to law enforcement. Suspicious orders include orders of

unusual size, orders deviating substantially from the normal pattern, and orders of unusual frequency.

To comply with these requirements, distributors must know their customers, report suspicious orders,

conduct due diligence, and terminate orders if there are indications of diversion.

        256.    To prevent unauthorized users from obtaining opioids, the CSA creates a distribution

monitoring system for controlled substances, including registration and tracking requirements

imposed upon anyone authorized to handle controlled substances. The DEA’s Automation of Reports

and Consolidation Orders System (“ARCOS”) is an automated drug reporting system that records

and monitors the flow of Schedule II controlled substances from point of manufacture through

commercial distribution channels to point of sale. ARCOS accumulates data on distributors’

controlled substances, acquisition transactions, and distribution transactions, which are then


                                                  69
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 70 of 106 PageID #: 181



summarized into reports used by the DEA to identify any diversion of controlled substances into illicit

channels of distribution. Each person or entity that is registered to distribute ARCOS Reportable

controlled substances must report acquisition and distribution transactions to the DEA.

        257.    Acquisition and distribution transaction reports must provide data on each acquisition

to inventory (identifying whether it is, e.g., by purchase or transfer, return from a customer, or supply

by the Federal Government) and each reduction from inventory (identifying whether it is, e.g., by sale

or transfer, theft, destruction or seizure by Government agencies) for each ARCOS Reportable

controlled substance. 21 U.S.C. § 827(d) (l); 21 C.F.R. §§ 1304.33(e), (d). Inventory that has been

lost or stolen must also be reported separately to the DEA within one business day of discovery of

such loss or theft.

        258.    In addition to filing acquisition/distribution transaction reports, each registrant is

required to maintain a complete, accurate, and current record of each substance manufactured,

imported, received, sold, delivered, exported, or otherwise disposed of. 21 U.S.C. §§ 827(a)(3),

1304.2l(a), 1304.22(b). It is unlawful for any person to negligently fail to abide by the recordkeeping

and reporting requirements.

        259.    To maintain registration, distributors must also maintain effective controls against

diversion of controlled substances into other than legitimate medical, scientific and industrial channels.

When determining if a distributor has provided effective controls, the DEA Administrator refers to

the security requirements set forth in §§ 130 1.72-1301.76 as standards for the physical security

controls and operating procedures necessary to prevent diversion. 21 CFR § 1301.71.

        260.    For years the Distributor Defendants have known of the problems and consequences

of opioid diversion in the supply chain, and have committed repeated violations of the laws and

regulations of the United States as cited above consequently making them liable under West Virginia

law.


                                                   70
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 71 of 106 PageID #: 182



        261.    To combat the problem of opioid diversion, the DEA has provided guidance to

distributors on the requirements of suspicious order reporting in numerous venues, publications,

documents, and final agency actions. Since 2006, the DEA has conducted one-on-one briefings with

distributors regarding their downstream customer sales, due diligence responsibilities, and legal and

regulatory responsibilities (including the responsibility to know their customers and report suspicious

orders to the DEA). The DEA provided distributors with data on controlled substance distribution

patterns and trends, including data on the volume of orders, frequency of orders, and percentage of

controlled vs. non-controlled purchases. The distributors were given case studies, legal findings

against other registrants, and ARCOS profiles of their customers whose previous purchases may have

reflected suspicious ordering patterns. The DEA emphasized the “red flags” distributors should look

for to identify potential diversion.

        262.    Since 2007, the DEA has hosted no less than five conferences to provide opioid

distributors with updated information about diversion trends. The Defendant Distributors attended

at least one of these conferences, which allowed for questions and discussions. The DEA has

participated in numerous meetings and events with the legacy Healthcare Distribution Management

Association (HDMA), now known as the Healthcare Distribution Alliance (HDA), an industry trade

association for wholesalers and distributors. DEA representatives have provided guidance to the

association concerning suspicious order monitoring, and the association has published guidance

documents for its members on suspicious order monitoring, reporting requirements, and the diversion

of controlled substances.

        263.    On September 27, 2006 and December 27, 2007, the DEA Office of Diversion

Control sent letters to all registered distributors, including the Distributor Defendants, providing

guidance on suspicious order monitoring of controlled substances and the responsibilities and

obligations of the registrant to conduct due diligence on controlled substance customers as part of a


                                                  71
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 72 of 106 PageID #: 183



program to maintain effective controls against diversion.

        264.    The September 27, 2006 letter reminded registrants that they were required by law to

exercise due diligence to avoid filling orders that could be diverted into the illicit market. The DEA

explained that as part of the legal obligation to maintain effective controls against diversion, the

distributor was required to exercise due care in confirming the legitimacy of each and every order prior

to filling. It also described circumstances that could be indicative of diversion including ordering

excessive quantities of a limited variety of controlled substances while ordering few if any other drugs;

disproportionate ratio of ordering controlled substances versus non-controlled prescription drugs; the

ordering of excessive quantities of a limited variety of controlled substances in combination with

lifestyle drugs; and ordering the same controlled substance from multiple distributors. The letter went

on to describe what questions should be answered by a customer when attempting to make a

determination if the order is indeed suspicious.

        265.    On December 27, 2007, the Office of Diversion Control sent a follow-up letter to

DEA registrants, including Distributor Defendants, providing guidance and reinforcing the legal

requirements outlined in the September 2006 correspondence. The letter reminded registrants that

suspicious orders must be reported when discovered and monthly transaction reports of excessive

purchases did not meet the regulatory criteria for suspicious order reporting. The letter also advised

registrants that they must perform an independent analysis of a suspicious order prior to the sale to

determine if the controlled substances would likely be diverted, and that filing a suspicious order and

then completing the sale does not absolve the registrant from legal responsibility. Finally, the letter

directed the registrant community to review a recent DEA action that addressed criteria in determining

suspicious orders and their obligation to maintain effective controls against diversion.

        266.    The HDMA, the Distributor Defendants’ own industry group, the Healthcare

Distribution Management Association, published Industry Compliance Guidelines titled “Reporting


                                                   72
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 73 of 106 PageID #: 184



Suspicious Orders and Preventing Diversion of Controlled Substances,” emphasizing the critical role

of each member of the supply chain in distributing controlled substances.

          267.   These industry guidelines stated: “At the center of a sophisticated supply chain,

distributors are uniquely situated to perform due diligence in order to help support the security of

controlled substances they deliver to their customers.”

          268.   Opioid distributors have admitted to the magnitude of the problem and, at least

superficially, their legal responsibilities to prevent diversion. They have made statements assuring the

public they are supposedly undertaking a duty to curb the opioid epidemic.

          269.   For example, a Cardinal executive claimed that Cardinal uses “advanced analytics” to

monitor its supply chain. He further extolled that Cardinal was being “as effective and efficient as

possible in constantly monitoring, identifying, and eliminating any outside criminal activity” (emphasis

added).

          270.   McKesson has publicly stated that it has a “best-in-class controlled substance

monitoring program to help identify suspicious orders” and claimed it is “deeply passionate about

curbing the opioid epidemic in our Country.”

          271.   H.D. Smith has stated publicly that it “operates with stringent protection for our

nation’s healthcare supply chain. The company works with its upstream manufacturing and

downstream pharmacy partners to guard the integrity of the supply chain, and to improve patient

outcomes.”

          272.   These assurances of identifying and eliminating criminal activity and curbing the

opioid epidemic, on their face, create a duty for the Distributor Defendants to take reasonable

measures to do just that.

          273.   In addition to the obligations imposed by law, through their own words,

representations, and actions, the Distributor Defendants have voluntarily undertaken a duty to protect


                                                  73
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 74 of 106 PageID #: 185



the public at large against diversion from their supply chains, and to curb the opioid epidemic. In this

voluntary undertaking, the Distributor Defendants have miserably and negligently failed.

        274.    The Distributors Defendants have knowingly or negligently allowed diversion. Their

wrongful conduct and inaction have resulted in numerous civil fines and other penalties recovered by

state and federal agencies- including actions by the DEA related to violations of the Controlled

Substances Act.

        275.    In 2008, Cardinal paid a $34 million penalty to settle allegations about opioid diversion

taking place at seven of its warehouses in the United States.           In 2012, Cardinal reached an

administrative settlement with the DEA relating to opioid diversion between 2009 and 2012 in

multiple states. In December 2016, a Department of Justice press release announced a multi-million

dollar settlement with Cardinal for violations of the Controlled Substances Act. In connection with

the investigations of Cardinal, the DEA uncovered evidence that Cardinal’s own investigator warned

Cardinal against selling opioids to certain pharmacies.

        276.    In May 2008, McKesson entered into a settlement with the DEA on claims that

McKesson failed to maintain effective controls against diversion of controlled substances. McKesson

allegedly failed to report suspicious orders from rogue Internet pharmacies around the Country,

resulting in millions of doses of controlled substances being diverted. McKesson agreed to pay a

$13.25 million civil fine. McKesson also was supposed to implement tougher controls regarding opioid

diversion. McKesson utterly failed. McKesson's system for detecting “suspicious orders” from

pharmacies was so ineffective and dysfunctional that at one of its facilities in Colorado between 2008

and 2013, it filled more than 1.6 million orders, for tens of millions of controlled substances, but it

reported just 16 orders as suspicious, all from a single consumer. In 2015, McKesson was in the

middle of allegations concerning its “suspicious order reporting practices for controlled substances.”

In early 2017, it was reported that McKesson agreed to pay $150 million to the government to settle


                                                   74
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 75 of 106 PageID #: 186



certain opioid diversion claims that it allowed drug diversion at 12 distribution centers in 11 states.

        277.    In 2007, AmerisourceBergen lost its license to send controlled substances from a

distribution center amid allegations that it was not controlling shipments of prescription opioids to

Internet pharmacies. Again in 2012, AmerisourceBergen was implicated for failing to protect against

diversion of controlled substances into non-medically necessary channels. It has been reported that

the U.S. Department of Justice has subpoenaed AmerisourceBergen for documents in connection

with a grand jury proceeding seeking information on the company’s “program for controlling and

monitoring diversion of controlled substances into channels other than for legitimate medical,

scientific and industrial purposes.”

        278.    Data provided to the U.S. House of Representatives Committee on Energy and

Commerce showed that, between 2007 and 2008, H. D. Smith provided two pharmacies in

Williamson, West Virginia, a town with a population of 3,191, a combined total of nearly 5 million

hydrocodone and oxycodone pills, an amount sufficient to provide approximately 1,565 hydrocodone

and oxycodone pills to every man, woman, and child in Williamson.

        279.    According to press reports, H. D. Smith distributed approximately 13.7 million

hydrocodone and 4.4 million oxycodone pills to West Virginia between 2007 and 2012. Press

accounts further indicate that H.D. Smith did not submit any suspicious order reports to the state of

West Virginia for at least a decade.

        280.    Relying upon state laws and regulation, various state boards of pharmacy have directly

disciplined the wholesale distributors of prescription opioids for failure to prevent diversion, a duty

recognized under state laws and regulations.

        281.    Although distributors, including some Distributor Defendants, have been penalized

by law enforcement authorities, these penalties have not changed their conduct. They pay fines as a

cost of doing business in an industry that generates billions of dollars in revenue and profit.


                                                   75
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 76 of 106 PageID #: 187



         282.   The Distributor Defendants have the ability and owe the duty to prevent opioid

diversion, which presented a known or foreseeable risk of damage to Plaintiffs.

         283.   The Distributor Defendants have supplied massive quantities of prescription opioids

in West Virginia with the actual or constructive knowledge that the opioids were ultimately being

consumed by citizens for non-medical purposes. Many of these shipments should have been stopped

or investigated as suspicious orders, but the Distributor Defendants negligently or intentionally failed

to do so.

         284.   Each Distributor Defendant knew or should have known that the amount of the

opioids that it allowed to flow into West Virginia was far in excess of what could be consumed for

medically-necessary purposes in the relevant communities (especially given that each Distributor

Defendant knew it was not the only opioid distributor servicing those communities).

         285.   The Distributor Defendants negligently or intentionally failed to adequately control

their supply lines to prevent diversion. A reasonably-prudent distributor of Schedule II controlled

substances would have anticipated the danger of opioid diversion and protected against it by, for

example, taking greater care in hiring, training, and supervising employees; providing greater oversight,

security, and control of supply channels; looking more closely at the pharmacists and doctors who

were purchasing large quantities of commonly-abused opioids in amounts greater than the populations

in those areas would warrant; investigating demographic or epidemiological facts concerning the

increasing demand for narcotic painkillers in West Virginia; providing information to pharmacies and

retailers about opioid diversion; and in general, simply following applicable statutes, regulations,

professional standards, and guidance from government agencies and using a little bit of common

sense.

         286.   On information and belief, the Distributor Defendants made little to no effort to visit

the pharmacies servicing patients and citizens of West Virginia to perform due diligence inspections


                                                   76
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 77 of 106 PageID #: 188



to ensure that the controlled substances the Distributors Defendants had furnished were not being

diverted to illegal uses.

         287.    On information and belief, the compensation the Distributor Defendants provided to

certain of their employees was affected, in part, by the volume of their sales of opioids to pharmacies

and other facilities servicing the patients and citizens of West Virginia, thus improperly creating

incentives that contributed to and exacerbated opioid diversion and the resulting epidemic of opioid

abuse.

         288.    It was reasonably foreseeable to the Distributor Defendants that their conduct in

flooding the consumer market of West Virginia with highly-addictive opioids would allow opioids to

fall into the hands of children, addicts, criminals, and other unintended users.

         289.    It is reasonably foreseeable to the Distributor Defendants that, when unintended users

gain access to opioids, tragic preventable injuries will result, including neo-natal addiction and NAS.

         290.    The Distributor Defendants knew or should have known that the opioids being

diverted from their supply chains would create access to opioids by unauthorized users, which, in turn,

perpetuates the cycle of addiction, demand, illegal transactions, economic ruin, and human tragedy.

         291.    The Distributor Defendants knew or should have known that a substantial amount of

the opioids dispensed to patients and citizens of West Virginia were being dispensed based on invalid

or suspicious prescriptions. It is foreseeable that filling suspicious orders for opioids will cause harm

to individual pharmacy customers, third-parties, and Plaintiffs.

         292.    The Distributor Defendants were aware of widespread prescription opioid abuse of

persons who would become patients in West Virginia, but they nevertheless persisted in a pattern of

distributing commonly abused and diverted opioids in geographic areas-and in such quantities, and

with such frequency- that they knew or should have known these commonly abused controlled

substances were not being prescribed and consumed for legitimate medical purposes.


                                                   77
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 78 of 106 PageID #: 189



        293.    The Distributor Defendants could and should have taken action that: (a) limited to 7

days the supply of opioids dispensed for certain acute prescriptions; (b) reduced the dispensing of

stronger and extended release opioids; (c) enhanced pharmacist counseling for new opioid patients;

(d) limited the daily dosage of opioids dispensed based on the strength of the opioid; and (e) required

the use of immediate- release formulations of opioids before extended-release opioids are dispensed.

        294.    Having knowledge and/or notice of the damages that their conduct had caused to

Plaintiffs and the Class, the Distributor Defendants failed to take other steps to help curb the damages

already incurred by Plaintiffs. The Distributor Defendants could have: (a) donated medication

disposal units to community police departments across the country to ensure unused opioid painkillers

are disposed of properly rather than taken by individuals to whom the prescription was not written or

otherwise diverted or abused; (b) implemented a program that consists of providing counseling to

patients who are receiving an opioid prescription for the first time, such as by discussing the risks of

dependence and addiction associated with opioid use and discussing and answering any questions or

concerns such patients may have; (c) run public education campaigns in which Costco ran public

education programs; (d) limited to 7 days the supply of opioids dispensed for certain acute

prescriptions; (e) reduced the dispensing of stronger and extended release opioids; (f) enhanced

pharmacist counseling for new opioid patients; (g) limited the daily dosage of opioids dispensed based

on the strength of the opioid; and h) required the use of immediate-release formulations of opioids

before extended-release opioids are dispensed.

        295.    The Distributor Defendants could have and should have implemented these measures

at any point in the last 15 years.

        296.    If any of the Distributor Defendants adhered to effective controls to guard against

diversion, Plaintiffs would have avoided significant damages.

        297.    The Distributor Defendants made substantial profits over the years based on the


                                                  78
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 79 of 106 PageID #: 190



diversion of opioids affecting West Virginia. Their participation and cooperation in a common

enterprise has foreseeably caused damages to Plaintiffs. The Distributor Defendants knew full well

that Plaintiffs would be unjustly forced to bear these injuries and damages.

        298.    The Distributor Defendants’ intentional distribution of excessive amounts of

prescription opioids to communities showed an intentional or reckless disregard for Plaintiffs. Their

conduct poses a continuing economic threat to the communities that must deal with ongoing needs

of children afflicted with NAS.

        299.    Each Distributor Defendant has distributed excessive amounts of prescription

opioids. In addition to the misconduct outlined above, Plaintiffs state the following:

        CVS

        300.    CVS, through its various DEA registered subsidiaries and affiliated entities, conducts

business as a licensed wholesale distributor. CVS also operates retail stores, including in West Virginia,

that sell prescription medicines, including opioids.

        301.    At all times relevant to this Complaint, CVS distributed prescription opioids and

engaged in the retail selling of opioids throughout the United States, including in West Virginia.

        302.    CVS is one of the largest companies in the world, with annual revenue of more than

$150 billion. According to news reports, it manages medications for nearly 90 million customers at

9,700 retail locations.

        303.    CVS is a repeat offender and recidivist: the company has paid fines totaling over $40

million as the result of a series of investigations by the DEA and the United States Department of

Justice (“DOJ”). It nonetheless treated these fines as the cost of doing business and has allowed its

pharmacies to continue dispensing opioids in quantities significantly higher than any plausible medical

need would require, and to continue violating its recordkeeping and dispensing obligations under the

CSA.


                                                   79
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 80 of 106 PageID #: 191



        304.    As recently as July 2017, CVS entered into a $5 million settlement with the U.S.

Attorney’s Office for the Eastern District of California regarding allegations that its pharmacies failed

to keep and maintain accurate records of Schedule II, III, IV, and V controlled substances.

        305.    This fine was preceded by numerous others throughout the country.

        306.    In February 2016, CVS paid $8 million to settle allegations made by the DEA and the

DOJ that from 2008-2012, CVS stores and pharmacists in Maryland violated their duties under the

CSA and filling prescriptions with no legitimate medical purpose.

        307.    In October 2016, CVS paid $600,000 to settle allegations by the DOJ that stores in

Connecticut failed to maintain proper records in accordance with the CSA.

        308.    In September 2016, CVS entered into a $795,000 settlement with the Massachusetts

Attorney General wherein CVS agreed to require pharmacy staff to access the state’s prescription

monitoring program website and review a patient’s prescription history before dispensing certain

opioid drugs.

        309.    In June 2016, CVS agreed to pay the DOJ $3.5 million to resolve allegations that 50

of its stores violated the CSA by filling forged prescriptions for controlled substances—mostly

addictive painkillers—more than 500 times between 2011 and 2014.

        310.    In August 2015, CVS entered into a $450,000 settlement with the U.S. Attorney’s

Office for the District of Rhode Island to resolve allegations that several of its Rhode Island stores

violated the CSA by filling invalid prescriptions and maintaining deficient records. The United States

alleged that CVS retail pharmacies in Rhode Island filled a number of forged prescriptions with invalid

DEA numbers, and filled multiple prescriptions written by psychiatric nurse practitioners for

hydrocodone, despite the fact that these practitioners were not legally permitted to prescribe that drug.

Additionally, the government alleged that CVS had recordkeeping deficiencies.

        311.    In May 2015, CVS agreed to pay a $22 million penalty following a DEA investigation


                                                   80
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 81 of 106 PageID #: 192



that found that employees at two pharmacies in Sanford, Florida, had dispensed prescription opioids,

“based on prescriptions that had not been issued for legitimate medical purposes by a health care

provider acting in the usual course of professional practice. CVS also acknowledged that its retail

pharmacies had a responsibility to dispense only those prescriptions that were issued based on

legitimate medical need.”

        312.    In September 2014, CVS agreed to pay $1.9 million in civil penalties to resolve

allegations it filled prescriptions written by a doctor whose controlled-substance registration had

expired.

        313.    In August 2013, CVS was fined $350,000 by the Oklahoma Pharmacy Board for

improperly selling prescription narcotics in at least five locations in the Oklahoma City metropolitan

area.

        314.    Dating back to 2006, CVS retail pharmacies in Oklahoma and elsewhere intentionally

violated the CSA by filling prescriptions signed by prescribers with invalid DEA registration numbers.

        315.    CVS has had knowledge and/or notice of the opioid problem since at least 2002.

        316.    At any time since CVS had knowledge and/or notice of the opioid problem it could

have unilaterally taken steps to curtail and prevent expansion of the problem, but it failed to do so.

        317.    In their capacity as wholesale distributors, CVS and its subsidiaries are “Distributor

Defendants” as used in the existing complaint. Plaintiffs adopt all allegations and causes of action

alleged against the Distributor Defendants in the existing complaint against CVS.

        Rite Aid

        318.    Rite Aid, through its various DEA registered subsidiaries and affiliated entities,

conducts business as a licensed wholesale distributor. Rite-Aid also operates retail stores, including in

West Virginia, that sell prescription medicines, including opioids.

        319.    At all times relevant to this Complaint, Rite Aid, through its various DEA registered


                                                   81
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 82 of 106 PageID #: 193



subsidiaries and affiliated entities, distributed prescription opioids and engaged in the retail selling of

opioids throughout the United States, including in West Virginia.

        320.    With approximately 4,600 stores in 31 states and the District of Columbia, Rite Aid is

the third-largest drug store chain in the United States, with annual revenue of more than $21 billion.

        321.    In 2009, as a result of a multi-jurisdictional investigation by the DOJ, Rite Aid and

nine of its subsidiaries in eight states were fined $5 million in civil penalties for its violations of the

CSA.

        322.    The investigation revealed that from 2004 onwards, Rite Aid pharmacies across the

country had a pattern of non-compliance with the requirements of the CSA and federal regulations

that lead to the diversion of prescription opioids in and around the communities of the Rite Aid

pharmacies investigated. Rite Aid also failed to notify the DEA of losses of controlled substances in

violation of 21 USC 842(a)(5) and 21 C.F.R1301.76(b).

        323.    In their capacity as wholesale distributors, Rite-Aid and its subsidiaries are “Distributor

Defendants” as used in the existing complaint. Plaintiffs adopt all allegations and causes of action

alleged against the Distributor Defendants in the existing complaint against Rite Aid.

        Walgreens

        324.    Walgreens, through its various DEA registered subsidiaries and affiliated entities,

conducts business as a licensed wholesale distributor. At all times relevant to this Complaint,

Walgreens distributed prescription opioids and engaged in the retail selling of opioids throughout the

United States, including in West Virginia.

        325.    Walgreens is the second-largest pharmacy store chain in the United States behind CVS,

with annual revenue of more than $118 billion. According to its website, Walgreens operates more

than 8,100 retail locations and filled 990 million prescriptions on a 30-day adjusted basis in fiscal 2017.

        326.    Walgreens also has been penalized for serious and flagrant violations of the


                                                    82
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 83 of 106 PageID #: 194



CSA. Indeed, Walgreens agreed to the largest settlement in DEA history—$80 million—to resolve

allegations that it committed an unprecedented number of recordkeeping and dispensing violations of

the CSA, including negligently allowing controlled substances such as oxycodone and other

prescription opioids to be diverted for abuse and illegal black market sales.

        327.     The settlement resolved investigations into and allegations of CSA violations

in Florida, New York, Michigan, and Colorado that resulted in the diversion of millions of opioids

into illicit channels.

        328.     Walgreens’ Florida operations at issue in this settlement highlight its egregious

conduct regarding diversion of prescription opioids. Walgreens’ Florida pharmacies each allegedly

ordered more than one million dosage units of oxycodone in 2011—more than ten times the average

amount.

        329.     They increased their orders over time, in some cases as much as 600% in the space of

just two years, including, for example, supplying a town of 3,000 with 285,800 orders of oxycodone

in a one-month period. Yet Walgreens corporate officers turned a blind eye to these abuses.       In

fact, corporate attorneys at Walgreens suggested, in reviewing the legitimacy of prescriptions

coming from pain clinics, that “if these are legitimate indicators of inappropriate prescriptions

perhaps we should consider not documenting our own potential noncompliance,” underscoring

Walgreens’ attitude that profit outweighed compliance with the CSA or the health of communities.

        330.     Defendant Walgreens’ settlement with the DEA stemmed from the DEA’s

investigation into Walgreens’ distribution center in Jupiter, Florida, which was responsible

for significant opioid diversion in Florida. According to the Order to Show Cause, Defendant

Walgreens’ corporate headquarters pushed to increase the number of oxycodone sales to Walgreens’

Florida pharmacies, and provided bonuses for pharmacy employees based on number of prescriptions

filled at the pharmacy in an effort to increase oxycodone sales. In July 2010, Defendant Walgreens


                                                  83
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 84 of 106 PageID #: 195



ranked all of its Florida stores by number of oxycodone prescriptions dispensed in June of that year,

and found that the highest-ranking store in oxycodone sales sold almost 18 oxycodone prescriptions

per day. All of these prescriptions were filled by the Jupiter Center.

        331.    Walgreens has also settled with a number of state attorneys general, including West

Virginia ($575,000) and Massachusetts ($200,000).

        332.    The Massachusetts Attorney General’s Medicaid Fraud Division found that, from

2010 through most of 2015, multiple Walgreens stores across the state failed to monitor the opioid

use of some Medicaid patients who were considered high-risk.

        333.    In January 2017, an investigation by the Massachusetts Attorney General found that

some Walgreens pharmacies failed to monitor patients’ drug use patterns and didn’t use sound

professional judgment when dispensing opioids and other controlled substances—despite the context

of soaring overdose deaths in Massachusetts. Walgreens agreed to pay $200,000 and follow certain

procedures for dispensing opioids.

        334.    In their capacity as wholesale distributors, Walgreens and its subsidiaries are

“Distributor Defendants” as used in the existing complaint. Plaintiffs adopt all allegations and causes

of action alleged against the Distributor Defendants in the existing complaint against Walgreens.

        Wal-Mart

        335.    Walmart, through its various DEA registered affiliated entities, conducts business as a

licensed wholesale distributor. At all times relevant to this Complaint, Wal-Mart distributed

prescription opioids throughout the United States.

        336.    In its capacity as a wholesale distributor, Wal-Mart is a “Distributor Defendant” as

used in the existing complaint. Plaintiffs adopt all allegations and causes of action alleged against the

Distributor Defendants in the existing complaint against Wal-Mart.

        Miami-Luken

                                                   84
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 85 of 106 PageID #: 196



        337.    During all relevant times, upon information and belief, Miami-Luken has distributed

substantial amounts of prescription opioids to providers and retailers in West Virginia.

        338.    On November 23, 2015, the DEA issued an Order to Show Cause to begin the process

of revoking Miami-Luken’s Certificate of DEA Registration.

        339.    In its revocation proceeding, the DEA has alleged that Miami-Luken failed to maintain

effective controls against diversion of controlled substances and that the company failed to operate a

system to disclose suspicious orders of controlled substances when it shipped controlled substances,

particularly oxycodone and hydrocodone, to customers in southern Ohio, eastern Kentucky, and

southern West Virginia.

        340.    In early 2016, Miami-Luken agreed to pay the state of West Virginia $2.5 million to

resolve allegations that the company knowingly shipped opioids to West Virginia pharmacies without

exercising sufficient monitoring or control.

        341.    In its capacity as a wholesale distributor, Miami-Luken is a “Distributor Defendant”

as used in the existing complaint. Plaintiffs adopt all allegations and causes of action alleged against

the Distributor Defendants in the existing complaint against Miami-Luken.

        CostCo

        342.    Costco failed to track and report suspicious sales of its opioid drugs.

        343.    Costco is a “registrant” under the federal CSA, 21 C.F.R. §1300.02(b), which defines

a registrant as any person who is registered with the DEA under 21 U.S.C. § 823. Section 823, in turn,

requires pharmacies dispensing Schedule II controlled substances to register with the DEA.

        344.    Contrary to its duties as a registrant, in 2017, Costco Wholesale was fined $11.75

million as a result of a multijurisdictional investigation by the DOJ relating to CSA violations.

        345.    According to the investigation, Costco pharmacies filled prescriptions that were

incomplete, lacked valid DEA registration numbers or were for substances beyond various


                                                   85
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 86 of 106 PageID #: 197



doctors’ scope of practice. Additionally, the settlement resolves allegations that Costco failed to keep

and maintain accurate records for controlled substances at its pharmacies.

        346.    Between January 1, 2012 and December 31, 2015, certain Costco pharmacies

dispensed controlled substances inconsistent with their compliance obligations under the CSA

and its implementing regulations. The violations include: filling prescriptions from practitioners

who did not have a valid DEA number, incorrectly recording the practitioner’s DEA number,

filling prescriptions outside the scope of a practitioner’s DEA registration, filling Prescriptions that

did not contain all the required information, failing to maintain accurate dispensing records, and failing

to maintain records for their central fill locations in Sacramento, California and Everett, Washington.

        347.    According to U.S. Attorney Eileen M. Decker: “These are not just administrative or

paperwork violations – Costco’s failure to have proper controls in place in its pharmacies played a

role in prescription drugs reaching the black market….”

        348.    Furthermore, Costco could and should have taken action that: (a) limited to 7 days the

supply of opioids dispensed for certain acute prescriptions; (b) reduced the dispensing of stronger and

extended release opioids; (c) enhanced pharmacist counseling for new opioid patients; (d) limited the

daily dosage of opioids dispensed based on the strength of the opioid; and (e) required the use of

immediate- release formulations of opioids before extended-release opioids are dispensed.

        349.    Having knowledge and/or notice of the damages that Costco’s conduct had caused to

Plaintiffs, Costco failed to take other steps to help curb the damages already incurred by Plaintiffs due

to Defendants, including Costco, could have: (a) donated medication disposal units to community

police departments across the country to ensure unused opioid painkillers are disposed of properly

rather than taken by individuals to whom the prescription was not written or otherwise diverted or

abused; (b) implemented a program that consists of providing counseling to patients who are receiving

an opioid prescription for the first time, such as by discussing the risks of dependence and addiction


                                                   86
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 87 of 106 PageID #: 198



associated with opioid use and discussing and answering any questions or concerns such patients may

have; (c) run public education campaigns in which Costco ran public education programs; (d) limited

to 7 days the supply of opioids dispensed for certain acute prescriptions; (e) reduced the dispensing

of stronger and extended release opioids; (f) enhanced pharmacist counseling for new opioid patients;

(g) limited the daily dosage of opioids dispensed based on the strength of the opioid; and h) required

the use of immediate-release formulations of opioids before extended-release opioids are dispensed.

        350.     Costco could have and should have implemented these measures at any point in the

last 15 years.

        351.     And the failure to take such steps that Costco should have taken was negligent and did

result in significant damages to Plaintiffs.

        352.     In its capacity as a wholesale distributor, Costco is a “Distributor Defendant” as used

in the existing complaint. Plaintiffs adopt all allegations and causes of action alleged against the

Distributor Defendants in the existing complaint against Costco.

        Kroger

        353.     Kroger operates 2,268 pharmacies in the United States which distributed prescription

opioids throughout the United States, including in Nebraska and Douglas County specifically.

        354.     At all relevant times, Kroger distributed, supplied, sold, and placed into the stream of

commerce the prescription opioids, without fulfilling the fundamental duty of wholesale drug

distributors to detect and warn of diversion of dangerous drugs for non-medical purposes.

Kroger universally failed to comply with federal and/or state law. Kroger engaged in “wholesale

distribution,” as defined under state and federal law. Plaintiffs allege the unlawful conduct by Kroger

is a substantial cause for the Opioid Crisis and their own injuries.

        355.     In its capacity as a wholesale distributor, Kroger is a “Distributor Defendant” as used

in the existing complaint. Plaintiffs adopt all allegations and causes of action alleged against the


                                                   87
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 88 of 106 PageID #: 199



Distributor Defendants in the existing complaint against Kroger.

        H.D. Smith

        356.    Smith is a privately held independent pharmaceuticals distributor of wholesale brand,

generic, and specialty pharmaceuticals. At all times relevant to this Complaint, H. D. Smith distributed

prescription opioids throughout the United States.

        357.    H. D. Smith has also routinely been found to have violated its duties to report

suspicious orders and halt suspicious shipments of prescription opioids. According to a recent letter

from the U.S. House of Representatives Committee on Energy and Commerce, data provided to the

Committee showed that between 2007 and 2008, H. D. Smith provided two pharmacies in Williamson,

WV, a town with a population of 3,191, combined total of nearly 5 million hydrocodone and

oxycodone pills - approximately 1,565 hydrocodone and oxycodone pills for every man, woman, and

child in Williamson, WV.188 According to press reports, H. D. Smith distributed approximately

13.7 million hydrocodone and 4.4 million oxycodone pills to West Virginia between 2007 and

2012.189 Press accounts further indicate that H. D. Smith did not submit any suspicious order

reports to the state for at least a decade.190 Upon information and belief, H. D. Smith engaged in

similar wrongful activities in West Virginia.

        358.    In its capacity as a wholesale distributor, H.D. Smith is a “Distributor Defendant” as

used in the existing complaint. Plaintiffs adopt all allegations and causes of action alleged against the

Distributor Defendants in the existing complaint against H.D. Smith.

        Anda

        359.    Through its various DEA registrant subsidiaries and affiliated entities, Anda is the

fourth largest distributor of generic pharmaceuticals in the United States. In October 2016, Defendant

Teva Pharmaceuticals USA, Inc. (“Teva”) acquired Anda for $500 million in cash. At all times relevant

to this Complaint, Anda distributed prescription opioids throughout the United States, including in


                                                   88
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 89 of 106 PageID #: 200



West Virginia.

       360.      In its capacity as a wholesale distributor, Anda is a “Distributor Defendant” as used in

the existing complaint. Plaintiffs adopt all allegations and causes of action alleged against the

Distributor Defendants in the existing complaint against Anda.



              ARCOS DATA ON DEFENDANT MARKETSHARE IN WEST VIRGINIA

       361.      As a distributor in West Virginia, McKesson Corporation held 19.74% (or

257,623,429 TDU) of the TDU market share and 23.95% (or 3,890,366,066 MME) of the MME

market share from 2006 to 2014.

       362.      As a distributor in West Virginia, Cardinal Health held 23.74% (or 309,708,483

TDU) of the TDU market share and 30.75% (or 4,994,498,092 MME) of the MME market share

from 2006 to 2014, giving them the largest MME and TDU market share of any distributor in West

Virginia during this time period.

       363.      As a distributor in West Virginia, AmerisourceBergen Corporation held 15.4% (or

200,999,877 TDU) of the TDU market share and 18.3% (or 2,971,348,046 MME) of the MME

market share from 2006 to 2014.

       364.      As a labeler in West Virginia, Teva Pharmaceuticals USA, Inc. held 1.05% (or

11,679,117 TDU) of the TDU market share and 1.52% (or 196,953,618 MME) of the MME market

share from 2006 to 2014.

       365.      As a labeler in West Virginia, Janssen Pharmaceuticals, Inc. held 0.21% (or 2,304,885

TDU) of the TDU market share and 2.55% (or 328,373,951 MME) of the MME market share from

2006 to 2014.

       366.      As a labeler in West Virginia, Endo Pharmaceuticals, Inc. held 0.76% (or 8,453,120

TDU) of the TDU market share and 1.78% (or 229,710,534 MME) of the MME market share from


                                                   89
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 90 of 106 PageID #: 201



2006 to 2014.

        367.    As a labeler in West Virginia, Actavis Pharma, Inc. held 25.78% (or 286,918,151

TDU) of the TDU market share and 22.5% (or 2,897,632,238 MME) of the MME market share

from 2006 to 2014.

        368.    As a distributor in West Virginia, Mallinckrodt LLC held 0.11% (or 18,360,013

MME) of the MME market share from 2006 to 2014. TDU data is unavailable.

        369.    As a labeler in West Virginia, SpecGx, LLC held 41.73% (or 464,347,906 TDU) of

the TDU market share and 27.2% (or 3,502,822,903 MME) of the MME market share from 2006 to

2014, giving them the largest MME and TDU market share of any labeler in West Virginia during

this time period.

        370.    As a labeler in West Virginia, Par Pharmaceutical, Inc. held 17.25% (or 192,001,637

TDU) of the TDU market share and 10.59% (or 1,364,532,566 MME) of the MME market share

from 2006 to 2014.

        371.    As a distributor in West Virginia, H.D. Smith held 1.51% (or 19,708,908 TDU) of

the TDU market share and 1.44% (or 233,801,033 MME) of the MME market share from 2006 to

2014.

        372.    As a distributor in West Virginia, Anda, Inc. held 1.96% (or 25,610,426 TDU) of the

TDU market share and 2.01% (or 327,109,687 MME) of the MME market share from 2006 to 2014.



Discovery Rule and Tolling

        373.    The Defendants’ unfair and deceptive conduct was well concealed, and only recently

uncovered through exhaustive investigation and research. The defendants deliberately conducted

much of their deception through in-person sales visits, in order to avoid generating a potentially

discoverable paper trail of their misconduct. The defendants also concealed from the general public


                                                 90
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 91 of 106 PageID #: 202



their internal communications about their deceptive course of conduct, including their plans to hook

more patients on higher doses for longer periods and, separately, their knowledge of inappropriate

prescribing by high-prescribing doctors that they had targeted to prescribe their opioids.

        374.    Discovering the nature and extent of the defendants’ unfair and deceptive conduct has

been a time-consuming and complex process, further strained by defendants’ lack of cooperation and

baseless denials. Due to Defendants’ deception, any statutes of limitation otherwise applicable to any

claims asserted herein against all defendants have been tolled by the discovery rule and rules regarding

fraudulent concealment.




                                        CAUSES OF ACTION

                                      COUNT I – NUISANCE


        375.    Plaintiffs reassert the allegations of the foregoing paragraphs as if set forth fully herein.

        376.    The nuisance is the over-saturation of opioids in West Virginia for non-medical

purposes, as well as the adverse social, economic, and human health outcomes associated with

widespread illegal opioid use, including the increasing incidence of NAS.

        377.    All Defendants substantially participated in nuisance-causing activities.

        378.    Defendants’ nuisance-causing activities include selling or facilitating the excessive sale

of prescription opioids to the patients and citizens of West Virginia, as well as to unintended users,

including newborns and children, pregnant women, and potential mothers.

        379.    Defendants’ nuisance-causing activities also include failing to implement effective

controls and procedures in their supply chains to guard against theft, diversion and misuse of

controlled substances, and their failure to adequately design and operate a system to detect, halt and

report suspicious orders of controlled substances.

                                                    91
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 92 of 106 PageID #: 203



        380.    Defendants’ activities unreasonably interfere with the rights of Plaintiffs.

        381.    The Defendants’ interference with these rights of Plaintiffs is unreasonable because it:

                a.      Has harmed and will continue to harm the children and public health services

of West Virginia;

                b.      Is proscribed by statutes and regulation, including the CSA and the consumer

protection statute;

                c.      Is of a continuing nature and it has produced long-lasting effects; and

                d.      Defendants have reason to know their conduct has a significant effect upon

Plaintiffs.

        382.    The nuisance undermines public health, quality of life, and safety. It has resulted in

high rates of addiction, overdoses, dysfunction, and despair within families and entire communities.

        383.    The resources of the community of the Plaintiffs are insufficient to deal with needs

created by the Opioid Crisis, and these limited resources are being unreasonably consumed in efforts

to address the Crisis, including efforts to address the overwhelming number of children born with

NAS.

        384.    Defendants’ nuisance-causing activities are not outweighed by the utility of

Defendants’ behavior. In fact, their behavior is illegal and has no social utility whatsoever. There is

no legitimately recognized societal interest in failing to identify, halt, and report suspicious opioid

transactions. There is no legitimate societal interest in Manufacturer Defendants dissemination of false

“scientific” facts and advice.

        385.    At all times, all Defendants possessed the right and ability to control the nuisance-

causing outflow of opioids from pharmacy locations or other points of sale.              Pharmaceutical

Defendants flooded the distribution channels and the geographic and demographic area of West

Virginia with opioid pills. Distributor Defendants had the power to shut off the supply of illicit


                                                   92
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 93 of 106 PageID #: 204



opioids to patients and consumers of West Virginia, yet they did the opposite by flooding the U.S.

(including West Virginia) with opioid pills.

        386.      As a direct and proximate result of the nuisance, the community of the Plaintiffs has

born a great burden trying to remedy the harms caused by Defendants’ nuisance-causing activity,

including, but not limited to, costs of hospital services, counseling, healthcare, and child services.

        387.      Plaintiff Baby N.M.B. also has suffered unique harms different from the public at large,

namely, that they personally suffer NAS.

        388.      The effects of the nuisance can be abated, and the further occurrence of such harm

can be prevented. All Defendants share in the responsibility for doing so.

        389.      Defendants should be required to pay the expenses Plaintiffs and their community

have incurred or will incur in the future to fully abate the nuisance.

                       COUNT II - NEGLIGENCE AND GROSS NEGLIGENCE

        390.      Plaintiffs reassert the allegations of the foregoing paragraphs as if set forth fully herein.

        391.      Defendants owe a non-delegable duty to Plaintiff Baby N.M.B. to conform their

behavior to the legal standard of reasonable conduct under the circumstances, in the light of the

apparent risks.

        392.      There is no social value to Defendants’ challenged behavior. In fact, Defendants’

entire conduct, behavior, actions, misrepresentations, conspiracies, and omissions are against the law.

        393.      On the other hand, there is immense social value to the interests threatened by

Defendants’ behavior, namely the health, safety, and welfare of Baby N.M.B.

        394.      Defendants’ behavior caused a substantial injury and damage to Baby N.M.B..

        395.      Defendants’ conduct fell below the reasonable standard of care and was negligent.

Their negligent acts include:

                  a.      Consciously supplying the market in West Virginia with highly-addictive


                                                      93
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 94 of 106 PageID #: 205



               prescription opioids, including misrepresenting, understating, or obfuscating the

               highly addictive propensities of opioid pills;

               b.       Using unsafe marketing, labeling, distribution, and dispensing practices,

               including failing to warn or advise physicians to conduct an addiction family history

               of each and every potential patient;

               c.       Affirmatively enhancing the risk of harm from prescription opioids by failing

               to act as a last line of defense against diversion;

               d.       Failing to properly train or investigate their employees;

               e.       Failing to properly review and analyze prescription orders and data for red

               flags;

               f.       Failing to report suspicious orders or refuse to fill them;

               g.       Failing to provide effective controls and procedures to detect and/or guard

               against theft and diversion of controlled substances;

               h.       Failing to police the integrity of their supply chains; and

               i.       Creating misleading information with the intention of having prescribing

               physicians rely upon it.


       396.    Each Defendant had an ability to control the opioids at a time when it knew or should

have known it was passing control of the opioids to an actor further down in the supply chain that

was incompetent or acting illegally and should not be entrusted with the opioids.

       397.    Each Defendant sold prescription opioids in the supply chain knowing (a) there was a

substantial likelihood many of the sales were for non-medical purposes and, (b) opioids are an

inherently dangerous product when used for non-medical purposes, and (c) that every patient, before

being prescribed even one opioid pill, needed to have a complete family history of addiction to alcohol

and drugs, with any such history as a contraindication of any opioid use.

                                                   94
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 95 of 106 PageID #: 206



        398.     Defendants were negligent or reckless in not acquiring and utilizing special knowledge

and special skills that relate to the dangerous activity in order to prevent or ameliorate such distinctive

and significant dangers.

        399.     Controlled substances are dangerous commodities. Defendants breached their duty to

exercise the degree of care, prudence, watchfulness, and vigilance commensurate to the dangers

involved in the transaction of their business.

        400.     Defendants were also negligent or reckless in failing to guard against foreseeable third-

party misconduct, e.g., the foreseeable conduct of: corrupt prescribers, corrupt pharmacists and staff,

and/or criminals who buy and sell opioids for non-medical purposes.

        401.     Defendants are in a limited class of registrants authorized to legally distribute

controlled substances. This places Defendants in a position of great trust and responsibility vis-a-vis

Plaintiffs. Defendants owe a special duty to Plaintiff Baby N.M.B. That duty cannot be delegated to

another party.

        402.     Plaintiff Baby N.M.B. is without fault, and the injuries to Plaintiffs would not have

happened in the ordinary course of events if the Defendants used due care commensurate to the

dangers involved in the distribution and dispensing of controlled substances.

        403.     The aforementioned conduct of Defendants proximately caused damage to Plaintiffs.

                                COUNT III - CIVIL CONSPIRACY

        404.     Plaintiffs reassert the allegations in the foregoing paragraphs as if fully set out herein.

        405.     The Pharmaceutical Defendants continuously supplied prescription opioids to the

Distributor Defendants despite having actual or constructive knowledge that said Distributors were

habitually breaching their common law duties and violating the CSA. The Distributor Defendants

continuously supplied prescription opioids to pharmacies despite having actual or constructive

knowledge that said pharmacies were habitually breaching their common law duties and violating the


                                                     95
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 96 of 106 PageID #: 207



CSA.

        406.     Without the Distributor Defendants’ supply of prescription opioids, pharmacies

would not be able to fill and dispense the increasing number of prescription opioids throughout West

Virginia.

        407.     No Defendant in this opioid network would have succeeded in profiting so

significantly from the opioid epidemic without the concerted conduct of the other party, and none

would have succeeded so significantly without engaging in the wrongful conduct as herein alleged.

        408.     The Pharmaceutical Defendants likewise benefitted from this distribution conspiracy

in that the more pervasive opioid diversion became, the more the Pharmaceutical Defendants profited.

Despite access to the same information in the hands of the Distributor Defendants, the

Pharmaceutical Defendants ignored the warning signs of opioid diversion.

        409.     As a result of the concerted actions between and among the Defendants, the Plaintiffs

have suffered damages.

        410.     Plaintiff Baby N.M.B. demands judgment against each Defendant for compensatory

damages.

                       COUNT IV - INJUNCTIVE AND EQUITABLE RELIEF OF

                    MEDICAL MONITORING AND CONTINUING TREATMENT

        411.     Plaintiffs reassert the allegations in the foregoing paragraphs as if fully set out herein.

        412.     By definition, Baby N.M.B. was significantly exposed to opioids, a known toxic

substance, at a concentration higher than expected for the general population and suffered the physical

injury of NAS.

        413.     Baby N.M.B. was significantly exposed to the known toxic substance as a direct and

proximate result of the tortious conduct acts of the Defendants.

        414.     As a direct and proximate result of the tortious acts of the Defendants, Baby N.M.B.


                                                     96
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 97 of 106 PageID #: 208



faces an increased risk of contracting a serious latent disease, and dread medical and emotional

conditions proven to be linked to in utero exposure opioids including but not limited to: brain damage,

muscular-skeletal developmental disorders, speech and language disorders, cognitive developmental

disorders, psychiatric disorders, emotional development disorders, behavioral disorders and increased

risk of addiction.

        415.    Plaintiff Baby N.M.B. will benefit from medical monitoring for the aforementioned

medical and emotional conditions because testing and continued monitoring will bring to light the

onset of these medical and emotional conditions so that treatment and intervention may begin at the

earliest point possible.

        416.    Thus, the increased risk of disease makes it reasonably necessary for Baby N.M.B. to

undergo periodic diagnostic medical examinations different from what would be prescribed in the

absence of the exposure.

        417.    Monitoring procedures exist that make the early detection and treatment of these

conditions possible.

        418.    Further, Baby N.M.B. will require on-going care for the aforementioned conditions

which are known to result from in utero exposure to opioids including but not limited to medical care,

psychiatric care, psychological care, physical therapy, cognitive therapy and speech therapy.

        419.    The harm visited upon Baby N.M.B. is irreparable.

        420.    Money damages will not suffice because it is impossible to predict with any certainty

the costs of such monitoring and treatment for Plaintiff Baby N.M.B. nor is it possible to predict new

treatment and intervention protocol that may be developed as medical research community continues

to research NAS.

        421.    Plaintiffs seek a Court administered fund replenished from time-to-time by the

Defendants to achieve such injunctive and equitable relief as necessary.


                                                  97
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 98 of 106 PageID #: 209



       422.    Plaintiffs also seek injunctive relief, including enjoining the Defendants and all other

persons acting in concert or participation with them from engaging in unfair or deceptive practices in

violation of law as described herein, and by temporary, preliminary or permanent injunction force the

Defendants and all other persons acting in concert or participation with them to abide by the

Controlled Substances Act, provide the required control measures, and prevent unauthorized users

from obtaining opioids.

       423.    Given the immense wealth of the Defendants, such injunctive and equitable relief

presents no undue burden or irreparable damage to the Defendants.

                    COUNT V - PRODUCTS LIABILITY-NEGLIGENCE

       424.    Plaintiffs reassert the allegations in the foregoing paragraphs as if fully set out herein.

       425.    At all times material to this action, Defendants were engaged in the business of the

design, development, manufacture, testing, packaging, promotion, marketing, distribution, labeling,

and/or sale of opioid products.

       426.    At all times material to this action, Defendants’ opioid products were expected to

reach, and did reach, consumers in the State of West Virginia and throughout the United States,

including Plaintiffs herein, without substantial change in the condition in which they were sold.

       427.    At all times material to this action, Defendants had a duty to design, manufacture

and/or adequately warn West Virginia physicians, potential mothers and pregnant women of the

unreasonably dangerous characteristics of the products.

Breach of Duty to Warn

       428.    Defendants knew that the damage causing characteristics of Defendants’ products

include its addictive properties on potential mothers and its in utero impacts on their future children

and Defendants failed to adequately warn of these characteristics.

       429.    Defendants knew that prolonged use of opioids leads to decreased effectiveness,


                                                   98
   Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 99 of 106 PageID #: 210



requiring increases in doses to achieve the same level of pain relief, markedly increasing the risk of

significant side effects and addiction. Defendants conducted studies documenting these risks, yet

failed to publish the results or adequately warn of the documented risks.

        430.    The risks of opioid addiction and the risk to children in utero are grave and Defendants

had a duty to adequately warn about these risks.

        431.    Defendants knew that opioids are too addictive and too debilitating for long-term use

for chronic pain, barring exceptional circumstances. Defendants knew that the only safe uses for their

product were end of life care, short term pain relief after surgery, and pain relief related to cancer.

Defendants failed to adequately warn West Virginia physicians, potential mothers and pregnant

women of the dangers of using their product outside of these areas.

        432.    Providing such warnings would have been easily feasible, but would have interfered

with Defendants’ marketing efforts. Instead, Defendants’ engaged in a multimillion dollar marketing

and advertising effort promoting falsehoods and minimizing the risk of addiction and withdrawal from

long term opioid use.

        433.    Defendants’ products were unreasonably dangerous at the time they left the control

of Defendants because of inadequate warnings.

        434.    Defendants breached their duty to adequately warn by not disclosing the unreasonably

dangerous and harmful characteristics of their products.

        435.    Because of Defendants’ knowledge of the risks to mothers and their neonatal children,

and their extensive efforts to obscure these risks, Defendants are liable for all directly and proximately

resulting damages that were caused to Plaintiffs.

Negligent Design

        436.    The opioid product manufactured and/or supplied by Defendants were defective in

design in that in such a way that it could easily be abused by crushing of pills with the resulting powder


                                                    99
  Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 100 of 106 PageID #: 211



ingested by inhalation or injection.

        437.    This defect directly and proximately resulted in addiction, NAS, and severe and

permanent injury to pregnant women and their unborn children.

        438.    Defendants were aware that their products were being abused in this manner on a

large scale, making this a reasonably anticipated use.

        439.    An alternative design exists that would prevent addiction, NAS and severe and

permanent injury to pregnant women and their unborn children.

        440.    Despite this knowledge, Defendants only recently altered the design of their product

to be “enteric,” that is, changed it to a form that prevented such crushing and consumption. This

change was only made after years of public and legal pressure.

        441.    Further, Defendants promoted their unreasonably dangerous design by actively

undercutting the prescription of alternative nonsteroidal anti-inflammatory drugs, pushing the

misinformation that such non-opioid drugs were not effective for the treatment of long term pain.

        442.    Therefore, Defendants are liable for the damages directly and proximately caused to

the Plaintiffs by Defendants’ negligence.

                 COUNT VI – PRODUCTS LIABILITY-STRICT LIABILITY

        443.    Plaintiffs reassert the allegations in the foregoing paragraphs as if fully set out herein.

        444.    At all times relevant herein, Defendants’ products were not reasonably safe for their

intended and/or reasonably anticipated use.

        445.    Defendants’ products were defective in that the Defendants failed to adequately warn

of the unreasonably safe conditions including, but not limited to:

                a.      the addictive properties on potential mothers and its in utero impacts on and

                        grave risks to their future children;

                b.      the decreased effectiveness from the prolonged use of opioids, requiring


                                                   100
  Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 101 of 106 PageID #: 212



                         increases in doses to achieve the same level of pain relief, which markedly

                         increasing the risk of significant side effects and addiction;

                 c.      being too addictive and too debilitating for long-term use for chronic pain,

                         barring exceptional circumstances. Defendants knew that the only

                         reasonably safe uses for their product were end of life care, short term pain

                         relief after surgery, and pain relief related to cancer.

          446.   A feasible alternative design existed in that the products could have contained adequate

warnings when made.

          447.   Defendants’ products also were defective because their design included the ability to

be abused easily by crushing of pills with the resulting powder ingested by inhalation or injection.

          448.   A feasible alternative design existed in that the products could have been designed

with an enteric coating as exists in their current design.

          449.   A reasonably prudent manufacturer or seller would not have put Defendants’ products

on the market had it known of the products’ unreasonably dangerous condition and/or defectives

design.

          450.   These defects directly and proximately resulted in addiction, NAS, and severe and

permanent injury to pregnant women and their unborn children for which they should be

compensated.

      COUNT VII - PRODUCTS LIABILITY-BREACH OF EXPRESS WARRANTY

          451.   Plaintiffs reassert the allegations in the foregoing paragraphs as if fully set out herein.

          452.   Defendants made express warranties, including, but not limited to,:

                 a.      Opioids improve function long-term and were efficacious for long-term use

                         for the treatment of chronic, non-cancer pain;

                 b.      Chronic opioid therapy was safe and effective for long term use for high risk


                                                    101
  Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 102 of 106 PageID #: 213



                        patients;

                c.      The risk for addiction and abuse was low; and,

                d.      Requiring additional doses was not addiction.

        453.    These warranties were false.

        454.    Defendants’ express warranties became part of the basis of the bargain between

Defendants and West Virginia physicians, potential mothers and pregnant women including Plaintiff.

        455.    Defendants breached their express warranties as their products did not have the

attributes that Defendants affirmed or promised were present.

        456.    As a result of Defendants’ breaches of their warranty, Plaintiff have suffered damages

for which they should be compensated.

     COUNT VIII - PRODUCTS LIABILITY-BREACH OF IMPLIED WARRANTY

        457.    Plaintiffs reassert the allegations in the foregoing paragraphs as if fully set out herein.

        458.    Defendants’ products were impliedly warranted to be merchantable and fit for the

ordinary purposes for which such products are used.

        459.    Defendants’ implied warranty that their products were merchantable was part of the

basis of the bargain between Defendants and West Virginia physicians, potential mothers and pregnant

women including Plaintiff.

        460.    Defendants’ products were not merchantable as herein described in this Complaint.

        461.    Defendants breached their implied warrant of merchantability as their products were

not fit for their intended or reasonably anticipated.

        462.    As a result of Defendants’ breach of their implied warranty of merchantability, Plaintiff

has suffered damages.

                              COUNT IX - PUNITIVE DAMAGES

        463.    Plaintiffs reassert each and every allegation set forth in all preceding paragraphs as if


                                                   102
  Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 103 of 106 PageID #: 214



fully restated herein.

        464.    The conduct of Defendants as set forth herein was malicious, oppressive, willful,

wanton, reckless, and/or criminally indifferent to civil obligations affecting the rights of others,

including Plaintiffs. Plaintiffs are thus entitled to recover punitive damages against Defendants.

        465.    Defendants were malicious, oppressive, willful, wanton, reckless, and/or criminally

indifferent to civil obligations affecting the rights of others, including Plaintiffs, in their activities and

in failing to warn Plaintiffs of dangers well known to Defendants, which acts exhibited a deliberate

disregard for the rights and safety of Plaintiffs.

        466.    Defendants realized the imminence of danger to Plaintiffs and other members of the

public, but continued with deliberate disregard and complete indifference and lack of concern for the

probable consequences of their acts.

        467.    As a direct result of Defendants’ deliberate disregard for the rights and safety of others,

gross negligence, malicious, oppressive, willful, wanton, reckless, and/or criminal indifference to civil

obligations affecting the rights of others, including Plaintiffs, Plaintiffs suffered the injuries and

dangers stated above.

        468.    Defendants’ acts as described herein exhibited deliberate disregard for the rights and

safety of others and were malicious, oppressive, willful, wanton, reckless, and/or criminally indifferent

to civil obligations affecting the rights of others, including Plaintiffs. An award of punitive and

exemplary damages is therefore necessary to punish Defendants, and each of them, and to deter any

reoccurrence of this intolerable conduct. Consequently, Plaintiffs are entitled to an award of punitive

damages.

        469.    The conduct of Defendants as set forth herein was malicious, oppressive, willful,

wanton, reckless, and/or criminally indifferent to civil obligations affecting the rights of others,

including Plaintiffs. Plaintiffs are thus entitled to recover punitive damages against Defendants in an


                                                     103
  Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 104 of 106 PageID #: 215



amount sufficient to punish Defendants for their wrongful conduct and to deter Defendants and

others from similar wrongful conduct in the future.

                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Stacey Harris, as the next friend and guardian of Baby N.M.B.,

requests that the Court grant the following relief:

        a.      Injunctive and Equitable Relief of Medical Monitoring and Continuing Treatment;

        b.      Injunctive Relief, including enjoining the Defendants and all other persons acting in

                concert or participation with them from engaging in unfair or deceptive practices in

                violation of law as described herein, and by temporary, preliminary or permanent

                injunction force the Defendants and all other persons acting in concert or participation

                with them to abide by the Controlled Substances Act, provide the required control

                measures, and prevent unauthorized users from obtaining opioids;

        c.      Compensatory damages;

        d.      Restitution;

        e.      Punitive damages;

        f.      Attorneys’ fees and costs;

        g.      Pre and Post Judgment Interest;

        h.      All such other relief this Court deems just and fair; and

        i.      Plaintiffs seek a trial by jury for all counts so triable.



Date: September 30, 2019                                   Respectfully submitted by:

                                                           __/s/ Stephen P. New_______________
                                                           Stephen P. New (WVSB #7756)
                                                           The Law Office of Stephen P. New
                                                           114 Main Street
                                                           Beckley, WV 25801
                                                           304-250-6017

                                                     104
Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 105 of 106 PageID #: 216



                                         304-250-6012 (facsimile)
                                         steve@newlawoffice.com
                                         ejane@newlawoffice.com

                                         /s/ Kevin Thompson
                                         THOMPSON BARNEY LAW FIRM
                                         Kevin W. Thompson
                                         David R. Barney, Jr.
                                         2030 Kanawha Boulevard, East
                                         Charleston, WV 25311
                                         Telephone: 304-343-4401
                                         Facsimile: 304-343-4405
                                         Email: kwthompson@gmail.com

                                         COOPER LAW FIRM
                                         Celeste Brustowicz
                                         Stephen Wussow
                                         1525 Religious Street
                                         New Orleans, Louisiana 70130
                                         Telephone: 504-399-0009
                                         Facsimile: 504-309-6989
                                         Email: cbrustowicz@sch-llc.com

                                         CREADORE LAW FIRM
                                         Donald E. Creadore
                                         450 Seventh Avenue, Suite 1408
                                         New York, New York 10123
                                         Telephone: 212-355-7200
                                         Email: donald@creadorelawfirm.com

                                         MARTZELL, BICKFORD & CENTOLA
                                         Scott R. Bickford
                                         Spencer R. Doody
                                         338 Lafayette Street
                                         New Orleans, Louisiana 70130
                                         Telephone: 504-581-9065
                                         Facsimile: 504-581-7635
                                         Email: srb@mbfirm.com

                                         THE LAW OFFICES OF KENT
                                         HARRISON ROBBINS, P.A.
                                         Kent Harrison Robbins
                                         242 Northeast 27th Street
                                         Miami, Florida 33137
                                         Telephone: (305) 532-0500
                                         Facsimile: (305) 531-0150
                                         Email: khr@khrlawoffices.com
                                         Secondary: ereyes@khrlawoffices.com

                                   105
Case 2:19-cv-00707 Document 1 Filed 09/30/19 Page 106 of 106 PageID #: 217



                                         Tertiary: assistant@khrlawoffices.com




                                   106
